Exhibit 10.6

 

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 21, 2004, among
INTERLINE BRANDS, INC., a Delaware corporation (“Holdings”), INTERLINE BRANDS,
INC., a New Jersey corporation (the “Borrower”), the SUBSIDIARY LOAN PARTIES
party hereto, the LENDERS party hereto, CREDIT SUISSE FIRST BOSTON, a bank
organized under the laws of Switzerland and acting through its Cayman Islands
branch, as Administrative Agent, and JPMORGAN CHASE BANK, N.A. (f/k/a JPMorgan
Chase Bank), a national banking association, as Syndication Agent under the
Credit Agreement dated as of May 29, 2003, as amended by Amendment No. 1 thereto
dated as of December 19, 2003, among the Borrower, the Subsidiary Loan Parties
party thereto from time to time, the Lenders party thereto from time to time
(the “Existing Lenders”) and the Agents party thereto, as in effect on the date
hereof (the “Existing Credit Agreement”).

 

WHEREAS (a) Holdings intends to consummate an initial public offering of its
common stock generating gross proceeds of not less than $187,500,000 (the
“Initial Public Offering”), (b) in connection with the Initial Public Offering,
the Borrower will merge (the “Merger”) with Interline Subsidiary, Inc., a wholly
owned subsidiary of Holdings, with the Borrower as the surviving entity in the
Merger, (c) in the Merger, all the outstanding common stock of the Borrower will
be converted into common stock of Holdings and all the outstanding Existing
Preferred Stock will be converted into the right to receive an aggregate amount
of $55,000,000 in cash and 19,187,500 shares of common stock of Holdings and
(d) the Net Proceeds from the Initial Public Offering will be used by Holdings
and the Borrower to (i) redeem 35% of the outstanding aggregate principal amount
of Senior Subordinated Notes of the Borrower for an aggregate redemption price
(including prepayment premiums and accrued interest) of approximately
$78,100,000, (ii) prepay $31,250,000 aggregate principal amount of Term Loans
under the Existing Credit Agreement, (iv) pay aggregate cash consideration in
the Merger of $55,000,000 to the holders of the Existing Preferred Stock,
(iii) pay approximately $5,000,000 in costs in connection with the termination
of certain Swap Agreements of the Borrower and (iv) pay fees and expenses in
connection with the foregoing of approximately $16,800,000; and

 

WHEREAS Holdings, the Borrower, the Subsidiary Loan Parties party hereto, the
Required Restatement Lenders (as defined below) and the Administrative Agent
have agreed, upon the terms and subject to the conditions set forth herein, that
(a) the Existing Credit Agreement be amended and restated in its entirety as set
forth in Exhibit A hereto (as so amended and restated, the “Restated Credit
Agreement”), (b) the Revolving Commitments under the Restated Credit Agreement
shall be $100,000,000,

 

--------------------------------------------------------------------------------


 

with the Revolving Lenders set forth on Schedule I hereto (the “Restatement
Revolving Lenders”) having the Revolving Commitments identified on such
Schedule and (c) Holdings become a party to the Restated Credit Agreement.

 

NOW, THEREFORE, Holdings, the Borrower, the Subsidiary Loan Parties party
hereto, the Required Restatement Lenders and the Administrative Agent hereby
agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not defined herein shall,
unless the context requires otherwise, have the meanings assigned to such terms
in the Restated Credit Agreement or, if not defined therein, in the Existing
Credit Agreement.  As used in this Agreement:

 

“Decreasing Term Lenders” shall mean all Term Loan Lenders with outstanding Term
Loans under the Existing Credit Agreement that (A) consent to the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement and have
the aggregate principal amount of their outstanding Term Loans reduced pursuant
to assignments of a portion of their outstanding Term Loans to one or more
Increasing Term Lenders pursuant to Section 5 of this Agreement, as specified on
Schedule 2 hereto, or (B) are Departing Lenders.

 

“Departing Lenders” shall mean all Term Loan Lenders with outstanding Term Loans
under the Existing Credit Agreement that do not consent to the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement.

 

“Increasing Term Lenders” shall mean the lenders, which may include Existing
Lenders, identified on Schedule 2 hereto as “Increasing Term Lenders”.

 

“Required Restatement Lenders” means, at any time, (i) each of the Lenders (as
defined in the Existing Credit Agreement) required by Section 9.02 of the
Existing Credit Agreement to approve the Restated Credit Agreement and (ii) each
of the other Restatement Revolving Lenders.

 

SECTION 2.  Restatement Effective Date.  (a)  The transactions provided for in
Sections 3, 4 and 5 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the Borrower and the Administrative Agent shall
agree upon.

 


(B)                                 THE “RESTATEMENT EFFECTIVE DATE” SHALL BE
SPECIFIED BY THE BORROWER, AND SHALL BE A DATE NOT LATER THAN DECEMBER 21, 2004,
AS OF WHICH DATE ALL THE CONDITIONS SET FORTH OR REFERRED TO IN SECTION 6 HEREOF
SHALL HAVE BEEN SATISFIED.

 

SECTION 3.  Amendment and Restatement of the Existing Credit Agreement; Loans
and Letters of Credit.  (a)  The Existing Credit Agreement is hereby amended and
restated to read in its entirety as set forth in Exhibit A hereto, and the
Administrative Agent is hereby directed by the Required Restatement Lenders to
enter into such Loan Documents and to take such other actions as may be required
to give

 

2

--------------------------------------------------------------------------------


 

effect to the transactions contemplated hereby.  Holdings by its signature below
becomes a party to the Restated Credit Agreement and agrees to all the terms and
provisions of the Restated Credit Agreement applicable to it as set forth
therein.  From and after the Restatement Effective Date, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import, as used in the Restated Credit Agreement, shall, unless the
context otherwise requires, refer to the Existing Credit Agreement as amended
and restated in the form of the Restated Credit Agreement, and the term “Credit
Agreement”, as used in the other Loan Documents, shall mean the Restated Credit
Agreement.

 


(B)                                 HOLDINGS AND THE BORROWER HEREBY AGREE,
IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE INITIAL PUBLIC OFFERING, (I) TO
REPAY NOT LESS THAN $31,250,000 IN PRINCIPAL AMOUNT OF TERM LOANS UNDER THE
EXISTING CREDIT AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE (THE “REPAID TERM
LOANS”) AND (II) TO REPAY THE ENTIRE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING
LOANS AND SWINGLINE LOANS (IF ANY) OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE (THE “REPAID REVOLVING/SWINGLINE
LOANS” AND, TOGETHER WITH THE REPAID TERM LOANS, THE “REPAID LOANS”), IN EACH
CASE TOGETHER WITH ALL ACCRUED INTEREST AND OTHER AMOUNTS OWING IN RESPECT OF
THE REPAID LOANS AS OF THE RESTATEMENT EFFECTIVE DATE (INCLUDING ANY AMOUNTS
PAYABLE PURSUANT TO SECTION 2.16 OF THE EXISTING CREDIT AGREEMENT).  THE
REPAYMENT OF THE REPAID LOANS PURSUANT TO THIS CLAUSE (B) SHALL BE EFFECTED
PURSUANT TO SECTION 2.11(A) OF THE EXISTING CREDIT AGREEMENT.  THE REQUIRED
RESTATEMENT LENDERS HEREBY WAIVE THE REQUIREMENTS OF SECTION 2.11(F) OF THE
EXISTING CREDIT AGREEMENT TO THE EXTENT, BUT ONLY TO THE EXTENT, SUCH
SECTION REQUIRES MORE THAN ONE BUSINESS DAY’S NOTICE OF REPAYMENT TO BE GIVEN IN
CONNECTION WITH THE PREPAYMENT OF THE REPAID TERM LOANS ON THE RESTATEMENT
EFFECTIVE DATE.  THE AGGREGATE PRINCIPAL AMOUNT OF ALL LETTERS OF CREDIT
OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT ON THE RESTATEMENT EFFECTIVE
DATE SHALL CONTINUE TO BE OUTSTANDING UNDER THE RESTATED CREDIT AGREEMENT AND
THE TERMS OF THE RESTATED CREDIT AGREEMENT WILL GOVERN THE RIGHTS OF THE LENDERS
AND THE ISSUING BANK WITH RESPECT THERETO AFTER THE RESTATEMENT EFFECTIVE DATE.


 

SECTION 4.  Fees and Expenses.  On the Restatement Effective Date, the Borrower
shall pay by wire transfer of immediately available funds not later than 12:00
Noon (New York City time) to the Administrative Agent (a) for the account of
each Decreasing Term Lender other than a Departing Lender, all amounts payable
to such Decreasing Term Lender under Section 2.16 of the Existing Credit
Agreement (treating such Decreasing Term Lender’s assignment of Assigned
Interests (as defined below) hereunder as a prepayment of the Term Loans
included therein) and (b) for the account of each Departing Lender, all amounts
(other than principal of and accrued interest in respect of such Departing
Lender’s outstanding Term Loans) owed to such Departing Lender under the Loan
Documents, including all amounts payable to such Departing Lender under
Section 2.16 of the Existing Credit Agreement (treating such Departing Lender’s
assignment of Assigned Interests hereunder as a prepayment of the Term Loans
included therein).

 

SECTION 5.  Assignments.  (a)  On the Restatement Effective Date, immediately
after giving effect to the prepayment of the Repaid Term Loans under

 

3

--------------------------------------------------------------------------------


 


SECTION 3(C) HEREOF AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH OF THE DECREASING TERM LENDERS SHALL BE DEEMED TO HAVE SOLD AND ASSIGNED TO
THE INCREASING TERM LENDERS, AND EACH OF THE INCREASING TERM LENDERS SHALL BE
DEEMED TO HAVE PURCHASED AND ASSUMED FROM THE DECREASING TERM LENDERS, AT THE
PRINCIPAL AMOUNT THEREOF PLUS ALL UNPAID INTEREST ACCRUED TO BUT EXCLUDING THE
RESTATEMENT EFFECTIVE DATE IN RESPECT THEREOF, SUCH INTERESTS, RIGHTS AND
OBLIGATIONS WITH RESPECT TO THE TERM LOANS OF THE DECREASING TERM LENDERS
OUTSTANDING ON THE RESTATEMENT EFFECTIVE DATE, INCLUDING THOSE INTERESTS, RIGHTS
AND OBLIGATIONS REFERENCED IN THE SECOND PARAGRAPH OF EXHIBIT A TO THE EXISTING
CREDIT AGREEMENT (ALL SUCH INTERESTS, RIGHTS AND OBLIGATIONS TO BE REFERRED TO
HEREIN AS THE “ASSIGNED INTERESTS”), AS SHALL BE NECESSARY IN ORDER THAT, AFTER
GIVING EFFECT TO ALL SUCH SALES AND ASSIGNMENTS AND PURCHASES AND ASSUMPTIONS,
(I) THE DECREASING TERM LENDERS WILL HOLD THE PRINCIPAL AMOUNT OF TERM LOANS SET
FORTH UNDER THE HEADING “DECREASING TERM LENDERS” IN THE SECOND COLUMN ON
SCHEDULE 2 HERETO, (II) THE INCREASING TERM LENDERS WILL HOLD THE PRINCIPAL
AMOUNT OF TERM LOANS SET FORTH UNDER THE HEADING “INCREASING TERM LENDERS” IN
THE SECOND COLUMN ON SCHEDULE 2 HERETO AND (III) THE TERM LOAN LENDERS THAT ARE
NEITHER DECREASING TERM LENDERS NOR INCREASING TERM LENDERS (THE “UNCHANGED TERM
LENDERS”) WILL HOLD THE PRINCIPAL AMOUNT OF TERM LOANS SET FORTH UNDER THE
HEADING “UNCHANGED TERM LENDERS” IN THE SECOND COLUMN ON SCHEDULE 2 HERETO. 
SUCH SALES AND ASSIGNMENTS AND PURCHASES AND ASSUMPTIONS SHALL BE MADE ON THE
TERMS SET FORTH IN EXHIBIT A TO THE EXISTING CREDIT AGREEMENT, INCLUDING THE
TERMS INCORPORATED BY REFERENCE INTO SUCH EXHIBIT FROM ANNEX I THERETO, AND
SHALL BE DEEMED TO COMPLY WITH SECTION 9.04(B) OF THE EXISTING CREDIT AGREEMENT,
NOTWITHSTANDING THE FAILURE OF SUCH SALES, ASSIGNMENTS, PURCHASES AND
ASSUMPTIONS TO COMPLY WITH THE MINIMUM ASSIGNMENT REQUIREMENT IN
SECTION 9.04(B)(II)(A) OF THE EXISTING CREDIT AGREEMENT, THE REQUIREMENT TO PAY
THE PROCESSING AND RECORDATION FEES REFERENCED IN SECTION 9.04(B)(II)(C) OF THE
EXISTING CREDIT AGREEMENT OR THE REQUIREMENT TO EXECUTE AND DELIVER ASSIGNMENT
AND ASSUMPTION AGREEMENTS IN RESPECT THEREOF.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH INCREASING TERM LENDER AND DECREASING TERM LENDER HEREBY
MAKES THE REPRESENTATIONS AND WARRANTIES REQUIRED TO BE MADE UNDER SUCH ANNEX I
BY AN ASSIGNOR AND ASSIGNEE, RESPECTIVELY, WITH RESPECT TO THE ASSIGNED
INTERESTS BEING ASSIGNED OR ASSUMED BY SUCH LENDER HEREUNDER.


 


(B)                                 ON THE RESTATEMENT EFFECTIVE DATE, SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (I) EACH INCREASING TERM LENDER
PURCHASING AND ASSUMING THE ASSIGNED INTERESTS PURSUANT TO PARAGRAPH (A) ABOVE
SHALL PAY THE PURCHASE PRICE FOR THE ASSIGNED INTERESTS PURCHASED BY IT PURSUANT
TO SUCH PARAGRAPH (A) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) AND (II) THE
ADMINISTRATIVE AGENT SHALL PAY TO EACH DECREASING TERM LENDER SELLING AND
ASSIGNING THE ASSIGNED INTERESTS PURSUANT TO PARAGRAPH (A) ABOVE, OUT OF THE
AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO CLAUSE (I) OF THIS
PARAGRAPH (B) AND PURSUANT TO SECTION 4 HEREOF, THE PURCHASE PRICE FOR THE
ASSIGNED INTERESTS ASSIGNED BY SUCH DECREASING TERM LENDER PURSUANT TO SUCH
PARAGRAPH (A) AND THE OTHER AMOUNTS PAYABLE TO SUCH DECREASING TERM LENDER UNDER
SECTION 4 HEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT
DESIGNATED BY SUCH DECREASING TERM LENDER TO THE ADMINISTRATIVE AGENT NOT LATER
THAN 5:00 P.M. (NEW YORK CITY TIME).

 

4

--------------------------------------------------------------------------------


 


(C)                                  EACH OF THE PARTIES HERETO HEREBY CONSENTS
TO THE SALES, ASSIGNMENTS, PURCHASES AND ASSUMPTIONS PROVIDED FOR IN PARAGRAPHS
(A) AND (B) ABOVE, AND AGREES THAT EACH INCREASING TERM LENDER SHALL BE A PARTY
TO THE RESTATED CREDIT AGREEMENT AND, TO THE EXTENT OF THE INTERESTS PURCHASED
BY SUCH INCREASING TERM LENDER PURSUANT TO SUCH PARAGRAPHS OR HELD BY SUCH
INCREASING TERM LENDER PRIOR TO THE RESTATEMENT EFFECTIVE DATE, SHALL HAVE THE
RIGHTS AND OBLIGATIONS OF A TERM LENDER UNDER THE AMENDED AND RESTATED CREDIT
AGREEMENT.


 


(D)                                 IF THE RESTATEMENT EFFECTIVE DATE SHALL NOT
OCCUR ON THE DATE SPECIFIED THEREFOR PURSUANT HERETO, THE PROVISIONS OF
SECTION 2.16(C) OF THE EXISTING CREDIT AGREEMENT SHALL BE APPLICABLE (TREATING
THE NONOCCURRENCE OF THE SALES AND ASSIGNMENTS AND PURCHASES AND ASSUMPTIONS
CONTEMPLATED BY PARAGRAPHS (A) AND (B) OF THIS SECTION FOR PURPOSES OF SUCH
SECTION 2.16 AS THE FAILURE BY THE BORROWER TO (I) REPAY TERM LOANS OF THE
DECREASING TERM LENDERS AND (II) BORROW FROM THE INCREASING TERM LENDERS THE
TERM LOANS TO BE PURCHASED BY THE INCREASING LENDERS, IN EACH CASE, AS
CONTEMPLATED BY PARAGRAPH (A) OF THIS SECTION).


 


SECTION 6.  CONDITIONS.  THE CONSUMMATION OF THE TRANSACTIONS SET FORTH IN
SECTIONS 3, 4 AND 5 OF THIS AGREEMENT SHALL BE SUBJECT TO THE SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)                                  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM HOLDINGS, THE BORROWER, THE SUBSIDIARY LOAN PARTIES
PARTY HERETO AND THE RESTATEMENT REQUIRED LENDERS EITHER (I) A COUNTERPART OF
THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS
SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE RESTATEMENT EFFECTIVE DATE) OF EACH OF (I) PAUL, WEISS,
RIFKIND, WHARTON & GARRISON LLP, COUNSEL FOR HOLDINGS AND THE BORROWER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B, AND (II) DECHERT LLP, SUBSTANTIALLY IN
THE FORM OF EXHIBIT C.  HOLDINGS AND THE BORROWER HEREBY REQUEST SUCH COUNSEL TO
DELIVER SUCH OPINIONS.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS
COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD
STANDING OF EACH LOAN PARTY, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER
LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE
TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, DATED THE RESTATEMENT EFFECTIVE DATE AND SIGNED BY THE PRESIDENT,
A VICE PRESIDENT OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 OF THE
RESTATED CREDIT AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE
RESTATEMENT EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN PARTY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


(F)                                    THE COLLATERAL AGENT SHALL HAVE RECEIVED
(I) ALL DOCUMENTS AND INSTRUMENTS REQUIRED BY LAW OR REASONABLY REQUESTED BY THE
COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE OR PERFECT THE
LIENS INTENDED TO BE CREATED UNDER THE SECURITY DOCUMENTS AFTER GIVING EFFECT TO
THE TRANSACTIONS, (II) THE RESULTS OF BRING-DOWN SEARCHES OF THE UNIFORM
COMMERCIAL CODE FILINGS MADE WITH RESPECT TO THE LOAN PARTIES AND (III) A
COMPLETED UPDATE TO THE PERFECTION CERTIFICATE DATED THE RESTATEMENT EFFECTIVE
DATE (WHICH SHALL INCLUDE ALL RELEVANT INFORMATION REGARDING HOLDINGS) AND
SIGNED BY AN EXECUTIVE OFFICER OR FINANCIAL OFFICER OF THE BORROWER, TOGETHER
WITH ALL ATTACHMENTS CONTEMPLATED THEREBY.


 


(G)                                 THE COLLATERAL AGENT SHALL HAVE RECEIVED
(I) TO THE EXTENT REQUESTED BY THE COLLATERAL AGENT, AMENDMENTS TO EACH MORTGAGE
EXECUTED IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT PROVIDING THAT THE
OBLIGATIONS SHALL BE SECURED BY A LIEN ON EACH MORTGAGED PROPERTY, SIGNED ON
BEHALF OF THE RECORD OWNER OF SUCH MORTGAGED PROPERTY, AND (II) SUCH TITLE
SEARCHES, LEGAL OPINIONS AND OTHER DOCUMENTS WITH RESPECT THERETO AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST WITH RESPECT TO ANY SUCH MORTGAGE, ALL
AT THE EXPENSE OF THE LOAN PARTIES.


 


(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE THAT THE INSURANCE REQUIRED BY SECTION 5.07 OF THE RESTATED CREDIT
AGREEMENT AND THE SECURITY DOCUMENTS IS IN EFFECT.


 


(I)                                     A REAFFIRMATION AGREEMENT SUBSTANTIALLY
IN THE FORM OF EXHIBIT D HERETO SHALL HAVE BEEN DELIVERED BY EACH PARTY THERETO.


 


(J)                                     THE INITIAL PUBLIC OFFERING SHALL HAVE
BEEN CONSUMMATED, AND HOLDINGS SHALL HAVE RECEIVED NOT LESS THAN $187,500,000 IN
GROSS CASH PROCEEDS AS A RESULT OF THE INITIAL PUBLIC OFFERING.  HOLDINGS AND
THE BORROWER SHALL HAVE REPAID THE REPAID LOANS IN ACCORDANCE WITH
SECTION 3(B) ABOVE.


 

Notwithstanding the foregoing, the consummation of the transactions set forth in
Sections 3, 4 and 5 of this Agreement and the obligations of the Lenders to make
Loans under the Restated Credit Agreement shall not become effective unless each
of the foregoing conditions is satisfied or waived at or prior to 5:00 p.m., New
York City time, on December 21, 2004 (and, in the event such conditions are not
so satisfied or waived, this Agreement shall terminate at such time).

 


SECTION 7.  EFFECTIVENESS; COUNTERPARTS; AMENDMENTS; FEES.  THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN COPIES HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT, THE SUBSIDIARY
LOAN PARTIES PARTY HERETO AND THE REQUIRED RESTATEMENT LENDERS SHALL HAVE BEEN
RECEIVED BY

 

6

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT.  THIS AGREEMENT MAY NOT BE AMENDED NOR MAY ANY
PROVISION HEREOF BE WAIVED EXCEPT PURSUANT TO A WRITING SIGNED BY HOLDINGS, THE
BORROWER, THE SUBSIDIARY LOAN PARTIES PARTY HERETO, THE ADMINISTRATIVE AGENT AND
THE REQUIRED RESTATEMENT LENDERS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 8.  NO NOVATION.  NEITHER THIS AGREEMENT NOR THE SALES, ASSIGNMENTS,
PURCHASES AND ASSUMPTIONS CONTEMPLATED HEREBY SHALL EXTINGUISH THE LOANS
OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT OR RELEASE THE LIENS GRANTED
UNDER THE SECURITY DOCUMENTS.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS A
SUBSTITUTION OR NOVATION OF THE LOANS OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT, WHICH SHALL REMAIN OUTSTANDING AFTER THE RESTATEMENT EFFECTIVE DATE
AS MODIFIED HEREBY.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, THE
PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 OF THE EXISTING CREDIT
AGREEMENT AS IN EFFECT IMMEDIATELY PRIOR TO THE RESTATEMENT EFFECTIVE DATE WILL
CONTINUE TO BE EFFECTIVE AS TO ALL MATTERS ARISING OUT OF OR IN ANY WAY RELATED
TO FACTS OR EVENTS EXISTING OR OCCURRING PRIOR TO THE RESTATEMENT EFFECTIVE
DATE.


 


SECTION 9.  NOTICES.  ALL NOTICES HEREUNDER SHALL BE GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 9.01 OF THE RESTATED CREDIT AGREEMENT.


 


SECTION 10.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 

(B)                                EACH PARTY HERETO HEREBY AGREES AS SET FORTH
IN SECTION 9.11 OF THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET
FORTH IN FULL HEREIN.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

INTERLINE BRANDS, INC.,

 

 

a Delaware corporation,

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Thomas J. Tossavainen

 

 

 

 

 

Name:

Thomas J. Tossavainen

 

 

 

 

Title:

Vice President of Finance &

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

INTERLINE BRANDS, INC.,

 

 

a New Jersey corporation,

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Thomas J. Tossavainen

 

 

 

 

 

Name:

Thomas J. Tossavainen

 

 

 

 

Title:

Vice President of Finance &

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

WILMAR FINANCIAL, INC.,

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Thomas J. Tossavainen

 

 

 

 

 

Name:

Thomas J. Tossavainen

 

 

 

 

Title:

Vice President of Finance &

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

WILMAR HOLDINGS, INC.,

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Thomas J. Tossavainen

 

 

 

 

 

Name:

Thomas J. Tossavainen

 

 

 

 

Title:

Vice President of Finance &

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

GLENWOOD ACQUISITION LLC,

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Thomas J. Tossavainen

 

 

 

 

 

Name:

Thomas J. Tossavainen

 

 

 

 

Title:

Vice President of Finance &

 

 

 

 

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands branch,
individually and as Administrative Agent,

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Robert Hetu

 

 

 

 

 

Name:

Robert Hetu

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Ian W. Nalitt

 

 

 

 

 

Name:

Ian W. Nalitt

 

 

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually and as Syndication Agent,

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ William J. Caggiano

 

 

 

 

 

Name:

William J. Caggiano

 

 

 

 

Title:

 Managing Director

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution: ORIX FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Christopher L. Smith

 

 

 

 

 

Name:

Christopher L. Smith

 

 

 

 

Title:

Authorized Representative

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution: SUN TRUST BANK

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ David W. Penter

 

 

 

 

 

Name:

David W. Penter

 

 

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

GMAC COMMERCIAL FINANCE LLC

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ David Grabosky

 

 

 

 

 

Name:

David Grabosky

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution: 

FLEET NATIONAL BANK,

 

 

 

 

a Bank of America Company

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Peter Van Der Horst

 

 

 

 

 

Name:

Peter Van Der Horst

 

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution: THE BANK OF NEW YORK

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Susan M. Graham

 

 

 

 

 

Name:

Susan M. Graham

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution: 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Francis Chang

 

 

 

 

 

Name:

Francis Chang

 

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

GREEN LANE CLO LTD.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Kaitlin Trinh

 

 

 

 

 

Name:

Kaitlin Trinh

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution: 

MERRILL LYNCH CAPITAL, a

 

 

 

 

division of Merrill Lynch Business

 

 

 

 

Financial Services Inc.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Kelli O’Connell

 

 

 

 

 

Name:

Kelli O’Connell

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution: 

SANKATY ADVISORS, LLC as

 

 

 

 

Collateral Manager for Castle Hill

 

 

 

 

I-Ingots, Ltd., as Term Lender

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Diane J. Exter

 

 

 

 

 

Name:

Diane J. Exter

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

SANKATY ADVISORS, LLC as

 

 

 

 

Collateral Manager for Brant Point

 

 

 

 

CBO 2000-1 Ltd., as Term Lender

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Diane J. Exter

 

 

 

 

 

Name:

Diane J. Exter

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

SANKATY ADVISORS, LLC as

 

 

 

 

Collateral Manager for Race Point

 

 

 

 

CLO, Limited, as Term Lender

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Diane J. Exter

 

 

 

 

 

Name:

Diane J. Exter

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

SANKATY ADVISORS, LLC as

 

 

 

 

Collateral Manager for Castle Hill III

 

 

 

 

CLO, Limited, as Term Lender

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Diane J. Exter

 

 

 

 

 

Name:

Diane J. Exter

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

SANKATY HIGH YIELD

 

 

 

 

PARTNERS II, L.P.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Diane J. Exter

 

 

 

 

 

Name:

Diane J. Exter

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

 

 

 

Institution:

SANKATY ADVISORS, LLC as

 

 

 

 

Collateral Manager for Race Point II

 

 

 

 

CLO, Limited, as Term Lender

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Diane J. Exter

 

 

 

 

 

Name:

Diane J. Exter

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

 

 

 

Institution:

KZH CYPRESSTREE-1 LLC

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Hi Hua

 

 

 

 

 

Name:

Hi Hua

 

 

 

 

Title:

Authorized Agent

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

KZH STERLING LLC

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Hi Hua

 

 

 

 

 

Name:

Hi Hua

 

 

 

 

Title:

Authorized Agent

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

HARBOUR TOWN FUNDING LLC

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Diana M. Himes

 

 

 

 

 

Name:

Diana M. Himes

 

 

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

By:

CALLIDUS DEBT PARTNERS

 

 

 

 

CLO FUND II, LTD.

 

 

 

 

 

By:

Its Collateral Manager

 

 

 

 

 

 

Callidus Capital

 

 

 

 

 

 

Management, LLC

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Wayne Mueller

 

 

 

 

 

Name:

Wayne Mueller

 

 

 

 

Title:

Senior Managing Director

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

MORGAN STANLEY PRIME

 

 

 

 

INCOME TRUST

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Elizabeth Bodisch

 

 

 

 

 

Name:

Elizabeth Bodisch

 

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

REGIMENT CAPITAL, LTD.

 

 

 

 

 

 

 

 

By:

Regiment Capital Management, LLC

 

 

 

as its Investment Advisor

 

 

 

 

 

 

 

 

By:

Regiment Capital Advisors, LLC

 

 

 

its Manager and pursuant to delegated

 

 

 

authority

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Timothy S. Peterson

 

 

 

 

 

Name:

Timothy S. Peterson

 

 

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

VAN KAMPEN

 

 

 

 

SENIOR INCOME TRUST

 

 

 

 

By:

Van Kampen Investment

 

 

 

 

 

Advisory Corp.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Darvin Pierce

 

 

 

 

 

Name:

Darvin Pierce

 

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

VAN KAMPEN

 

 

 

 

SENIOR LOAN FUND

 

 

 

 

By:

Van Kampen Investment

 

 

 

 

 

Advisory Corp.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Darvin Pierce

 

 

 

 

 

Name:

Darvin Pierce

 

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Institution:

WACHOVIA BANK, NA

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ C. Jeffrey Seaton

 

 

 

 

 

Name:

C. Jeffrey Seaton

 

 

 

 

Title:

C.V.P./M.D.

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

EATON VANCE SENIOR INCOME

 

 

 

 

TRUST

 

 

 

 

By:

Eaton Vance Management

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

EATON VANCE INSTITUTIONAL

 

 

 

 

SENIOR LOAN FUND

 

 

 

 

By:

Eaton Vance Management

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

EATON VANCE CDO III, LTD.

 

 

 

 

By:

Eaton Vance Management

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

EATON VANCE CDO V, LTD.

 

 

 

 

By:

Eaton Vance Management

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

EATON VANCE CDO VI, LTD.

 

 

 

 

By:

Eaton Vance Management

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

GRAYSON & CO.

 

 

 

 

By:

Boston Management and

 

 

 

 

 

Research as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

BIG SKY LOAN FUND, LTD.

 

 

 

 

By:

Eaton Vance Management

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

SENIOR DEBT PORTFOLIO

 

 

 

 

By:

Boston Management and Research

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

EATON VANCE

 

 

 

 

LIMITED DURATION INCOME

 

 

 

 

FUND

 

 

 

 

By:

Eaton Vance Management

 

 

 

 

 

as Investment Advisor

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

CENTURION CDO VI, LTD.

 

 

 

 

By:

American Express Asset

 

 

 

 

 

Management Group as Collateral

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Vincent P. Pham

 

 

 

 

 

Name:

Vincent P. Pham

 

 

 

 

Title:

Director-Operations

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

SEQUILS-CENTURION V., LTD.

 

 

 

 

By:

American Express Asset

 

 

 

 

 

Management Group, Inc. as

 

 

 

 

 

Collateral Manager

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Vincent P. Pham

 

 

 

 

 

Name:

Vincent P. Pham

 

 

 

 

Title:

Director-Operations

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

IDS LIFE INSURANCE COMPANY

 

 

 

 

By:

American Express Asset

 

 

 

 

 

Management Group, Inc. as

 

 

 

 

 

Collateral Manager

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Yvonne Stevens

 

 

 

 

 

Name:

Yvonne Stevens

 

 

 

 

Title:

Senior Managing Director

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

AMERICAN EXPRESS

 

 

 

 

CERTIFICATE COMPANY

 

 

 

 

By:

American Express Asset

 

 

 

 

 

Management Group as Collateral

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Yvonne Stevens

 

 

 

 

 

Name:

Yvonne Stevens

 

 

 

 

Title:

Senior Managing Director

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

FRANKLIN CLO II, LIMITED

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ David Ardini

 

 

 

 

 

Name:

David Ardini

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

FRANKLIN CLO III, LIMITED

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ David Ardini

 

 

 

 

 

Name:

David Ardini

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

FRANKLIN CLO IV, LIMITED

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ David Ardini

 

 

 

 

 

Name:

David Ardini

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

FRANKLIN FLOATING RATE

 

 

 

 

DAILY ACCESS FUND

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Richard Hsu

 

 

 

 

 

Name:

Richard Hsu

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

FRANKLIN FLOATING RATE

 

 

 

 

TRUST

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Richard Hsu

 

 

 

 

 

Name:

Richard Hsu

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

FRANKLIN FLOATING RATE

 

 

 

 

MASTER SERIES

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Richard Hsu

 

 

 

 

 

Name:

Richard Hsu

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

DRYDEN IV – LEVERAGED LOAN

 

 

 

 

CDO 2003

 

 

 

 

By:

Prudential Investment

 

 

 

 

 

Management, Inc., as Collateral

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Martha Tuttle

 

 

 

 

 

Name:

Martha Tuttle

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

DRYDEN III – LEVERAGED LOAN

 

 

 

 

CDO 2002

 

 

 

 

By:

Prudential Investment

 

 

 

 

 

Management, Inc., as Collateral

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Martha Tuttle

 

 

 

 

 

Name:

Martha Tuttle

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

WHITNEY PRIVATE DEBT FUND,

 

 

 

 

L.P.

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Kevin J. Curley

 

 

 

 

 

Name:

Kevin J. Curley

 

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF DECEMBER 21,
2004, AMONG INTERLINE BRANDS, INC., A DELAWARE CORPORATION, INTERLINE BRANDS,
INC., A NEW JERSEY CORPORATION, THE SUBSIDIARY LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO, CREDIT SUISSE FIRST BOSTON, AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT.

 

 

 

 

 

 

 

 

Institution:

SKY CBNA LOAN FUNDING LLC

 

 

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

/s/ Jessica Moreno

 

 

 

 

 

Name:

Jessica Moreno

 

 

 

 

Title:

Attorney-In-Fact

 

--------------------------------------------------------------------------------


EXHIBIT A

 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

December 21, 2004,

 

among

 

INTERLINE BRANDS, INC.,
a Delaware corporation,
as Holdings

 

 

INTERLINE BRANDS, INC.,
a New Jersey corporation
as Borrower,

 

 

The Lenders Party Hereto,

 

 

CREDIT SUISSE FIRST BOSTON,
as Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.
(f/k/a JPMorgan Chase Bank),
as Syndication Agent

 

 

J.P.  MORGAN SECURITIES INC.

 

and

 

CREDIT SUISSE FIRST BOSTON,

 

as Joint Bookrunners and Co-Lead Arrangers

 

--------------------------------------------------------------------------------


 

[CS&M Ref. 06701-2921

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01. Defined Terms

 

SECTION 1.02. Classification of Loans and Borrowings
[a05-5760_1ex10d6.htm#Section1_02__113756]

 

SECTION 1.03. Terms Generally [a05-5760_1ex10d6.htm#Section1_03__113758]

 

SECTION 1.04. Accounting Terms; GAAP [a05-5760_1ex10d6.htm#Section1_04__113845]

 

 

 

ARTICLE II [a05-5760_1ex10d6.htm#Articleii_113856]

 

 

 

The Credits [a05-5760_1ex10d6.htm#TheCredits_113858]

 

 

 

SECTION 2.01. Commitments [a05-5760_1ex10d6.htm#Section2_01__113903]

 

SECTION 2.02. Loans and Borrowings [a05-5760_1ex10d6.htm#Section2_02_113927]

 

SECTION 2.03. Requests for Borrowings [a05-5760_1ex10d6.htm#Section2_03_113934]

 

SECTION 2.04. Swingline Loans [a05-5760_1ex10d6.htm#Section2_04_114008]

 

SECTION 2.05. Letters of Credit [a05-5760_1ex10d6.htm#Section2_05_114043]

 

SECTION 2.06. Funding of Borrowings [a05-5760_1ex10d6.htm#Section2_06__114127]

 

SECTION 2.07. Interest Elections [a05-5760_1ex10d6.htm#Section2_07__114148]

 

SECTION 2.08. Termination and Reduction of Commitments
[a05-5760_1ex10d6.htm#Section2_08__114203]

 

SECTION 2.09. Repayment of Loans; Evidence of Debt
[a05-5760_1ex10d6.htm#Section2_09_114209]

 

SECTION 2.10. Amortization of Term Loans
[a05-5760_1ex10d6.htm#Section2_10__114229]

 

SECTION 2.11. Prepayment of Loans [a05-5760_1ex10d6.htm#Section2_11_114339]

 

SECTION 2.12. Fees [a05-5760_1ex10d6.htm#Section2_12_114416]

 

SECTION 2.13. Interest [a05-5760_1ex10d6.htm#Section2_13_114433]

 

SECTION 2.14. Alternate Rate of Interest
[a05-5760_1ex10d6.htm#Section2_14__114500]

 

SECTION 2.15. Increased Costs [a05-5760_1ex10d6.htm#Section2_15_114506]

 

SECTION 2.16. Break Funding Payments [a05-5760_1ex10d6.htm#Section2_16_114528]

 

SECTION 2.17. Taxes [a05-5760_1ex10d6.htm#Section2_17_114548]

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
[a05-5760_1ex10d6.htm#Section2_18_114600]

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders
[a05-5760_1ex10d6.htm#Section2_19_114640]

 

SECTION 2.20. Incremental Extensions of Credit
[a05-5760_1ex10d6.htm#Section2_20_114643]

 

 

 

ARTICLE III [a05-5760_1ex10d6.htm#Articleiii_121632]

 

 

 

Representations and Warranties
[a05-5760_1ex10d6.htm#RepresentationsAndWarranties_121633]

 

 

 

SECTION 3.01. Organization; Powers [a05-5760_1ex10d6.htm#Section3_01_114728]

 

SECTION 3.02. Authorization; Enforceability
[a05-5760_1ex10d6.htm#Section3_02_114730]

 

SECTION 3.03. Governmental Approvals; No Conflicts
[a05-5760_1ex10d6.htm#Section3_03_114736]

 

SECTION 3.04. Financial Condition; No Material Adverse Change
[a05-5760_1ex10d6.htm#Section3_04_114804]

 

SECTION 3.05. Properties [a05-5760_1ex10d6.htm#Section3_05_114813]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.06. Litigation and Environmental Matters
[a05-5760_1ex10d6.htm#Section3_06_114822]

 

SECTION 3.07. Compliance with Laws and Agreements
[a05-5760_1ex10d6.htm#Section3_07_114827]

 

SECTION 3.08. Investment and Holding Company Status
[a05-5760_1ex10d6.htm#Section3_08_114904]

 

SECTION 3.09. Taxes [a05-5760_1ex10d6.htm#Section3_09_114902]

 

SECTION 3.10. ERISA [a05-5760_1ex10d6.htm#Section3_10_114859]

 

SECTION 3.11. Disclosure [a05-5760_1ex10d6.htm#Section3_11_114857]

 

SECTION 3.12. Subsidiaries [a05-5760_1ex10d6.htm#Section3_12_114855]

 

SECTION 3.13. Insurance [a05-5760_1ex10d6.htm#Section3_13_114950]

 

SECTION 3.14. Labor Matters [a05-5760_1ex10d6.htm#Section3_14_114953]

 

SECTION 3.15. Solvency [a05-5760_1ex10d6.htm#Section3_15_114955]

 

SECTION 3.16. Senior Indebtedness; Designated Senior Indebtedness
[a05-5760_1ex10d6.htm#Section3_16_114957]

 

 

 

ARTICLE IV [a05-5760_1ex10d6.htm#Articleiv_121638]

 

 

 

Conditions [a05-5760_1ex10d6.htm#Conditions_121638]

 

 

 

SECTION 4.01. [Intentionally Omitted.] [a05-5760_1ex10d6.htm#Section4_01_115007]

 

SECTION 4.02. Each Credit Event [a05-5760_1ex10d6.htm#Section4_02_115009]

 

 

 

ARTICLE V [a05-5760_1ex10d6.htm#Articlev_121640]

 

 

 

Affirmative Covenants [a05-5760_1ex10d6.htm#AffirmativeCovenants_121640]

 

 

 

SECTION 5.01. Financial Statements and Other Information
[a05-5760_1ex10d6.htm#Section5_01_115025]

 

SECTION 5.02. Notices of Material Events
[a05-5760_1ex10d6.htm#Section5_02_115058]

 

SECTION 5.03. Information Regarding Collateral
[a05-5760_1ex10d6.htm#Section5_03_115157]

 

SECTION 5.04. Existence; Conduct of Business
[a05-5760_1ex10d6.htm#Section5_04_115236]

 

SECTION 5.05. Payment of Obligations [a05-5760_1ex10d6.htm#Section5_05_115237]

 

SECTION 5.06. Maintenance of Properties
[a05-5760_1ex10d6.htm#Section5_06_115239]

 

SECTION 5.07. Insurance [a05-5760_1ex10d6.htm#Section5_07_115241]

 

SECTION 5.08. Casualty and Condemnation
[a05-5760_1ex10d6.htm#Section5_08_115243]

 

SECTION 5.09. Books and Records; Inspection and Audit Rights
[a05-5760_1ex10d6.htm#Section5_09_115245]

 

SECTION 5.10. Compliance with Laws [a05-5760_1ex10d6.htm#Section5_10_115247]

 

SECTION 5.11. Use of Proceeds and Letters of Credit
[a05-5760_1ex10d6.htm#Section5_11_115248]

 

SECTION 5.12. Additional Subsidiaries [a05-5760_1ex10d6.htm#Section5_12_115250]

 

SECTION 5.13. Further Assurances [a05-5760_1ex10d6.htm#Section5_13_115252]

 

 

 

ARTICLE VI [a05-5760_1ex10d6.htm#Articlevi_121644]

 

 

 

Negative Covenants [a05-5760_1ex10d6.htm#NegativeCovenants_121645]

 

 

 

SECTION 6.01. Indebtedness; Certain Equity Securities
[a05-5760_1ex10d6.htm#Section6_01_115338]

 

SECTION 6.02. Liens [a05-5760_1ex10d6.htm#Section6_02_115412]

 

SECTION 6.03. Fundamental Changes [a05-5760_1ex10d6.htm#Section6_03_115425]

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
[a05-5760_1ex10d6.htm#Section6_04_115440]

 

SECTION 6.05. Asset Sales [a05-5760_1ex10d6.htm#Section6_05_115528]

 

SECTION 6.06. Sale and Leaseback Transactions
[a05-5760_1ex10d6.htm#Section6_06_115546]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.07. Swap Agreements [a05-5760_1ex10d6.htm#Section6_07_115550]

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
[a05-5760_1ex10d6.htm#Section6_08_115553]

 

SECTION 6.09. Transactions with Affiliates
[a05-5760_1ex10d6.htm#Section6_09_115643]

 

SECTION 6.10. Restrictive Agreements [a05-5760_1ex10d6.htm#Section6_10_115648]

 

SECTION 6.11. Amendment of Material Documents
[a05-5760_1ex10d6.htm#Section6_11_115707]

 

SECTION 6.12. Interest Expense Coverage Ratio
[a05-5760_1ex10d6.htm#Section6_12_115710]

 

SECTION 6.13. Net Leverage Ratio [a05-5760_1ex10d6.htm#Section6_13__115727]

 

SECTION 6.14. Maximum Capital Expenditures
[a05-5760_1ex10d6.htm#Section6_14_115737]

 

 

 

ARTICLE VII [a05-5760_1ex10d6.htm#Articlevii_115850]

 

 

 

Events of Default [a05-5760_1ex10d6.htm#EventsOfDefault_115851]

 

 

 

ARTICLE VIII [a05-5760_1ex10d6.htm#Articleviii_115957]

 

 

 

The Administrative Agent [a05-5760_1ex10d6.htm#TheAdministrativeAgent_115959]

 

 

 

ARTICLE IX [a05-5760_1ex10d6.htm#Articleix_120037]

 

 

 

Miscellaneous [a05-5760_1ex10d6.htm#Miscellaneous_120038]

 

 

 

SECTION 9.01. Notices [a05-5760_1ex10d6.htm#Section9_01_120041]

 

SECTION 9.02. Waivers; Amendments [a05-5760_1ex10d6.htm#Section9_02_120056]

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver
[a05-5760_1ex10d6.htm#Section9_03_120128]

 

SECTION 9.04. Successors and Assigns [a05-5760_1ex10d6.htm#Section9_04_120156]

 

SECTION 9.05. Survival [a05-5760_1ex10d6.htm#Section9_05_120305]

 

SECTION 9.06. Counterparts; Integration; Effectiveness
[a05-5760_1ex10d6.htm#Section9_06_120303]

 

SECTION 9.07. Severability [a05-5760_1ex10d6.htm#Section9_07_120310]

 

SECTION 9.08. Right of Setoff [a05-5760_1ex10d6.htm#Section9_08_120315]

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
[a05-5760_1ex10d6.htm#Section9_09_120340]

 

SECTION 9.10. WAIVER OF JURY TRIAL [a05-5760_1ex10d6.htm#Section9_10_120353]

 

SECTION 9.11. Headings [a05-5760_1ex10d6.htm#Section9_11_120356]

 

SECTION 9.12. Confidentiality [a05-5760_1ex10d6.htm#Section9_12_120401]

 

SECTION 9.13. Interest Rate Limitation [a05-5760_1ex10d6.htm#Section9_13_120444]

 

SECTION 9.14. USA Patriot Act [a05-5760_1ex10d6.htm#Section9_14_120447]

 

SECTION 9.15. Existing Credit Agreement; Effectiveness of Amendment and
Restatement [a05-5760_1ex10d6.htm#Section9_15_120451]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1.01(a)

—

Mortgaged Property

 

Schedule 1.01(b)

—

Specified Properties

 

Schedule 2.01

—

Commitments

 

Schedule 3.05

—

Real Property

 

Schedule 3.06

—

Disclosed Matters

 

Schedule 3.12

—

Subsidiaries

 

Schedule 3.13

—

Insurance

 

Schedule 6.01

—

Existing Indebtedness

 

Schedule 6.02

—

Existing Liens

 

Schedule 6.04

—

Existing Investments

 

Schedule 6.09

—

Transactions with Affiliates

 

Schedule 6.10

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

Exhibit A

—

Form of Assignment and Assumption

 

Exhibit B

—

Form of Borrowing Request

 

Exhibit C

—

Form of Interest Election Request

 

Exhibit D-1

—

[Intentionally Omitted]

 

Exhibit D-2

—

[Intentionally Omitted]

 

Exhibit E

—

Form of Guarantee and Collateral Agreement

 

Exhibit F

—

Form of Perfection Certificate

 

Exhibit G

—

Form of Reaffirmation and Joinder Agreement

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 21, 2004, among
INTERLINE BRANDS, INC., a Delaware corporation (“Holdings”), INTERLINE BRANDS,
INC., a New Jersey corporation (the “Borrower”), the LENDERS party hereto,
CREDIT SUISSE FIRST BOSTON, a bank organized under the laws of Switzerland and
acting through its Cayman Islands branch, as Administrative Agent, and JPMORGAN
CHASE BANK, N.A. (f/k/a JPMorgan Chase Bank), a national banking association, as
Syndication Agent.

 

Reference is made to the Credit Agreement dated as of May 29, 2003, as amended
by Amendment No. 1 thereto dated as of December 19, 2003, among the Borrower,
the Lenders party thereto, the Administrative Agent and the Syndication Agent
(the “Existing Credit Agreement”).

 

Holdings intends to consummate an initial public offering of its common stock
generating gross proceeds of not less than $187,500,000 (the “Initial Public
Offering”).  In connection with the Initial Public Offering, the Borrower will
merge (the “Merger”) with Interline Subsidiary, Inc., a wholly owned subsidiary
of Holdings, with the Borrower as the surviving entity in the Merger and a
wholly owned subsidiary of Holdings.  In the Merger, all the outstanding common
stock of the Borrower will be converted into common stock of Holdings and all
the outstanding Existing Preferred Stock will be converted into the right to
receive $55,000,000 in cash and 19,187,500 shares of common stock of Holdings. 
The Net Proceeds from the Initial Public Offering will be used by Holdings and
the Borrower to (a) redeem 35% of the outstanding aggregate principal amount of
Senior Subordinated Notes of the Borrower for an aggregate redemption price
(including prepayment premiums and accrued interest) of approximately
$78,100,000, (b) prepay $31,250,000 aggregate principal amount of Term Loans
under the Existing Credit Agreement, (c) pay aggregate cash consideration in the
Merger of $55,000,000 to the holders of the Existing Preferred Stock, (d) pay
approximately $5,000,000 in costs in connection with the termination of certain
Swap Agreements of the Borrower and (e) pay fees and expenses in connection with
the foregoing of approximately $16,800,000.  The balance, if any, of the Net
Proceeds from the Initial Public Offering will be retained by the Borrower and
used for general corporate purposes.  The transactions described in this
paragraph are collectively referred to as the “IPO Transactions”.

 

Subject to the satisfaction of the conditions set forth in the Amendment and
Restatement Agreement dated as of the date hereof among Holdings, the Borrower,
the Required Restatement Lenders (as defined therein), the Administrative Agent
and the Syndication Agent (the “Amendment and Restatement Agreement”), the
Existing Credit Agreement shall be amended and restated as provided herein.

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Senior Subordinated Notes” means any senior subordinated notes
issued by the Borrower after the Restatement Effective Date and the Indebtedness
represented thereby; provided that (a) such senior subordinated notes (i) shall
not provide for guarantors, obligors or security in addition to those which
apply to the Senior Subordinated Notes, (ii) shall not have a maturity date that
is earlier than the date that is 180 days after the Term Loan Maturity Date or
provide for any amortization, sinking fund or other scheduled payments (other
than regularly scheduled interest payments) prior to the date that is 180 days
after the Term Loan Maturity Date and (iii) shall be subordinated to the
Obligations on terms not less favorable to the Lenders than the terms in respect
of the Senior Subordinated Notes and (b) all other terms (excluding interest
rates and redemption premiums) of such senior subordinated notes shall not be
materially less favorable to the Lenders than those existing with respect to the
Senior Subordinated Notes.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Credit Suisse First Boston, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent and the Syndication Agent.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
renewed, extended, modified, supplemented or amended from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a

 

2

--------------------------------------------------------------------------------


 

change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Amendment and Restatement Agreement” has the meaning assigned to such term in
the preamble to this Agreement.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day (a) with respect to any ABR Loan or
Eurodollar Loan that is a Term Loan or Revolving Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Term Loan ABR
Spread”, “Term Loan Eurodollar Spread”, “Revolving Loan ABR Spread” or
“Revolving Loan Eurodollar Spread”, as the case may be, based upon the Net
Leverage Ratio or, with respect to a Revolving Loan, the Leverage Ratio, in each
case, as of the most recent determination date:

 

Applicable Rates for Term Loans

 

Net Leverage Ratio:

 

Term Loan ABR
Spread

 

Term Loan Eurodollar
Spread

 

 

 

 

 

 

 

Category 1

 

1.25

%

2.25

%

Ratio is greater than 4.25 to 1.00

 

 

 

 

 

Category 2

 

1.25

%

2.25

%

Ratio is less than or equal to 4.25 to 1.00 but greater than 3.50 to 1.00

 

 

 

 

 

Category 3

 

1.25

%

2.25

%

Ratio is less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

 

 

 

 

Category 4

 

1.25

%

2.25

%

Ratio is less than or equal to 3.00 to 1.00 but great than or equal to 2.25 to
1.00

 

 

 

 

 

Category 5

 

1.00

%

2.00

%

Ratio is less than 2.25 to 1.00

 

 

 

 

 

 

Applicable Rates for Revolving Loans

 

Leverage Ratio:

 

Revolving Loan ABR
Spread

 

Revolving Loan Eurodollar
Spread

 

 

 

 

 

 

 

Category 1

 

2.75

%

3.75

%

Ratio is greater than 4.25 to 1.00

 

 

 

 

 

Category 2

 

2.50

%

3.50

%

Ratio is less than or equal to 4.25 to 1.00 but greater than 3.50 to 1.00

 

 

 

 

 

Category 3

 

2.25

%

3.25

%

Ratio is less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

 

 

 

 

Category 4

 

1.75

%

2.75

%

Ratio is less than or equal to 3.00 to 1.00 but great than or equal to 2.25 to
1.00

 

 

 

 

 

Category 5

 

1.75

%

2.75

%

Ratio is less than 2.25 to 1.00

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (i) the Net Leverage Ratio or Leverage Ratio, as
applicable, shall be determined as of the end of each fiscal quarter of the
Borrower’s fiscal year based upon the Borrower’s consolidated financial
statements delivered pursuant to Section 5.01 (a) or (b) or, in the case of a
fiscal quarter of any fiscal year, a Pricing Certificate, and (ii) each change
in the Applicable Rate resulting from a change in the Net Leverage Ratio or
Leverage Ratio, as applicable, shall be effective during the period commencing
on and including the date that is three Business Days after the date of delivery
to the Administrative Agent of such consolidated financial statements or Pricing
Certificate indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Net Leverage Ratio
or Leverage Ratio, as applicable, shall be deemed to be in Category 1, at the
option of the Administrative Agent or at the request of the Required Lenders,
(A) at any time that an Event of Default has occurred and is continuing or
(B) if the Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01 (a) or (b), during the
period from the expiration of the time for delivery thereof until the third
Business Day after such consolidated financial statements are delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Interline Brands, Inc., a New Jersey corporation.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form of Exhibit B, or such
other form as shall be approved by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Buyers Access” means Buyers Access LLC, a Delaware limited liability company.

 

“Buyers Access Operating Agreement” means the limited liability company
agreement dated as of April 16, 2003, among Buyers Access, Glenwood Acquisition
LLC, AIMCO/NHP Holdings, Inc. and James M.  Sweeney.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Subsidiaries, on a consolidated basis, that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP (including expenditures for maintenance and repairs which
should be capitalized in accordance with GAAP) and (b) Capital Lease Obligations
incurred by the Borrower and the Subsidiaries, on a consolidated basis, during
such period; provided that Capital Expenditures shall not include
(i) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve or
repair assets or properties useful in the business of the Borrower or
(ii) investments that constitute a Permitted Acquisition pursuant to clause
(a) of Section 6.04.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Certificate of Designation” means the Wilmar Industries, Inc. Certificate of
Designation of Senior Preferred Stock dated May 16, 2000, as in effect on the
date hereof.

 

“Change in Control” means (a) the failure by Holdings to own, directly or
indirectly, beneficially and of record, Equity Interests in the Borrower
representing 100% of each of the aggregate voting power and aggregate equity
value represented by the issued and outstanding Equity Interests in the
Borrower; (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934, as amended, and the rules of the SEC thereunder as in
effect on the date hereof), other than the Permitted Investors, of Equity
Interests representing more than 35% of the aggregate voting power or aggregate
equity

 

5

--------------------------------------------------------------------------------


 

value represented by the issued and outstanding Equity Interests in Holdings,
which represents a greater percentage of the aggregate ordinary voting power or
the aggregate equity value, as applicable, represented by the issued and
outstanding Equity Interests in Holdings than the percentage of the aggregate
ordinary voting power or the aggregate equity value, as applicable, owned,
directly or indirectly, beneficially and of record, by the Sponsors;
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings nor (ii) appointed by directors so nominated; (d) the
acquisition of direct or indirect Control of Holdings by any Person or group
other than the Sponsors; or (e) the occurrence of a “Change of Control”, as
defined in the Senior Subordinated Debt Documents or the terms of any Additional
Senior Subordinated Notes.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Incremental Extensions of Credit or Swingline Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment
or any Commitment in respect of an Incremental Extension of Credit.

 

“CLO” has the meaning assigned to such term in Section 9.04.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means the Administrative Agent or other Person acting as
collateral agent for the Secured Parties (as defined in the Collateral
Agreement) under the Security Documents.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among
Holdings, the Borrower, the Subsidiary Loan Parties and the Collateral Agent,
substantially in the form of Exhibit E.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)                                  the Administrative Agent shall have
received from each Loan Party either (i) a counterpart of the Collateral
Agreement duly executed and

 

6

--------------------------------------------------------------------------------


 

delivered on behalf of such Loan Party or (ii) in the case of any Person that
becomes a Loan Party after the Restatement Effective Date, a supplement to the
Collateral Agreement, substantially in the form specified therein, duly executed
and delivered on behalf of such Loan Party;

 

(b)                                 all outstanding Equity Interests of (i) the
Borrower and (ii) each Subsidiary owned by or on behalf of any Loan Party shall
have been pledged pursuant to the Collateral Agreement (except that the Loan
Parties shall not be required to pledge (i) more than 65% of the outstanding
voting Equity Interests of any Foreign Subsidiary that is not a Loan Party but
is owned directly by a Loan Party, (ii) any Equity Interests of a Foreign
Subsidiary that is not owned directly by a Loan Party and (iii) any Equity
Interests in a Joint Venture or Glenwood Acquisition LLC), and the
Administrative Agent shall have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness of Holdings, the Borrower
and each Subsidiary that is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral Agreement
and the Administrative Agent shall have received all such promissory notes,
together with undated instruments of transfer with respect thereto endorsed in
blank;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Collateral Agreement and perfect
such Liens to the extent required by, and with the priority required by, the
Collateral Agreement, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or recording;

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid
first-priority Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such surveys, abstracts, appraisals, legal
opinions and other documents as the Administrative Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property; and

 

(f)                                    each Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.

 

7

--------------------------------------------------------------------------------


 

“Commitment” means a Revolving Commitment or any commitment in respect of an
Incremental Extension of Credit or any combination thereof (as the context
requires).

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP,
(ii) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, plus (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of financing costs paid in a previous period, plus (ii) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period plus (iii) interest income for such period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense of
the Borrower and the Subsidiaries for such period, (ii) consolidated income tax
expense of the Borrower and the Subsidiaries for such period (including any
income tax expense of Holdings for such period to the extent the Borrower has
made payment to or for the account of Holdings in respect thereof), (iii) all
amounts attributable to depreciation and amortization for such period,
(iv) amortization or write-down of intangibles (including goodwill), (v) costs
and expenses paid by the Borrower in connection with the Transactions in an
aggregate amount not to exceed $16,800,000 in the fiscal year ending
December 31, 2004 or within 180 days thereafter, (vi) expenses and payments
directly attributable to the termination of real estate leases or real estate
sales, the relocation of distribution and call center facilities and severance
in an aggregate amount not to exceed $1,400,000, (vii) any extraordinary
non-cash charges of the Borrower and the Subsidiaries for such period and
(viii) any compensation expense or other charges of the Borrower and the
Subsidiaries for such period in respect of split-dollar life insurance
cancellation costs and loans to officers, in each case arising out of the IPO
Transactions, and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any extraordinary gains of the
Borrower and the Subsidiaries for such period and (ii) write-up of intangibles
(including goodwill), all determined on a consolidated basis in accordance with
GAAP.  For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters for testing compliance with Sections 6.12 and 6.13
and for determining the Applicable Rate and compliance with Section 2.11(d), if
the Borrower or any consolidated Subsidiary has made any Permitted Acquisition
during such period of four consecutive fiscal quarters ending on the date on
which the most recent fiscal quarter ended, Consolidated EBITDA for the relevant
period shall be calculated after giving pro forma effect thereto (and any

 

8

--------------------------------------------------------------------------------


 

related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) as if such Permitted Acquisition had occurred on the first day of the
four consecutive fiscal quarter period for which such calculation is being made
(including cost savings to the extent such cost savings would be permitted to be
reflected in pro forma financial information complying with the requirements of
GAAP and Article XI of Regulation S-X under the Securities Exchange Act of 1934,
as amended).

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP (adjusted to reflect any charge, tax or expense
incurred or accrued by Holdings during such period as though such charge, tax or
expense had been incurred by the Borrower, to the extent that the Borrower has
made or is permitted under the Loan Documents to make any payment to or for the
account of Holdings in respect thereof); provided that there shall be excluded
(a) the income of any Person (other than a Loan Party) in which any other Person
(other than the Borrower or any Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other cash distributions actually paid to
the Borrower or any of the Subsidiaries during such period, and (b) the income
or loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such Person’s assets are acquired by the Borrower or any Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or health
and safety matters.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to:  (a) compliance or

 

9

--------------------------------------------------------------------------------


 

non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the existence of any event or
condition that could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 

10

--------------------------------------------------------------------------------


 

(a)                                  the Consolidated Net Income for such fiscal
year, adjusted to exclude any gains or losses attributable to Prepayment Events;
plus

 

(b)                                 the depreciation, amortization and other
non-cash charges or losses deducted in determining Consolidated Net Income for
such fiscal year; plus

 

(c)                                  the amount, if any, by which Net Working
Capital decreased during such fiscal year; minus

 

(d)                                 the sum of (i) any non-cash gains included
in determining such consolidated net income (or loss) for such fiscal year plus
(ii) the amount, if any, by which Net Working Capital increased during such
fiscal year; minus

 

(e)                                  the sum of (i) Capital Expenditures for
such fiscal year (except to the extent (A) attributable to the incurrence of
Capital Lease Obligations, (B) financed by incurring Long-Term Indebtedness or
(C) made pursuant to Section 6.14(a)(ii) or Section 6.14(c)) plus (ii) any
consideration paid during such fiscal year to make Permitted Acquisitions or
other capital investments to the extent paid using cash generated in the
ordinary course of the Borrower’s business; minus

 

(f)                                    the aggregate principal amount of
Long-Term Indebtedness repaid or prepaid by the Borrower and the Subsidiaries,
on a consolidated basis, during such fiscal year, excluding (i) Indebtedness in
respect of Revolving Loans and Letters of Credit (unless and to the extent that
there is a corresponding reduction in the Revolving Commitments), (ii) Term
Loans prepaid pursuant to Section 2.11(a), (c) or (d), and (iii) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) net income or franchise
taxes imposed by the United States of America, a state, locality or other
political subdivision thereof or by any jurisdiction (or political subdivision
thereof) under the laws of which such recipient is subject to such taxes as a
result of a present or former connection to such jurisdiction, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e).

 

11

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

 

“Existing Preferred Stock” means preferred stock of the Borrower issued pursuant
to the Certificate of Designation.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter

 

12

--------------------------------------------------------------------------------


 

of guaranty issued to support such Indebtedness or obligation; provided, that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.

 

“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances; or (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Holdings” means Interline Brands, Inc., a Delaware corporation.

 

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
or applicant in respect of letters of credit and letters of guaranty and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  For the avoidance of doubt, “Indebtedness” shall not include
post-closing payment adjustments or earn-outs to which the seller in a Permitted
Acquisition may be entitled (except to the extent provided under clause (c) of
the definition of “Pro Forma Basis”).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

13

--------------------------------------------------------------------------------


 

“Information Memorandum” means the Confidential Information Memorandum dated
December 2004, relating to Holdings, the Borrower and the Restatement
Transactions.

 

“Initial Public Offering” has the meaning assigned to such term in the preamble
to this Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section 2.07
and substantially in the form of Exhibit C hereto, or such other form as shall
be approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or subject to the availability to each Lender participating in such Borrowing,
nine or twelve months) thereafter, as the Borrower may elect; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“IPO Transactions” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Issuing Bank” means, as the context may require, (a) Credit Suisse First
Boston, with respect to Letters of Credit issued by it, and (b) any other
Revolving Lender that becomes an Issuing Bank pursuant to Section 2.05(i), with
respect to Letters of Credit issued by it.  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

14

--------------------------------------------------------------------------------


 

“Joint Venture” means (a) Buyers Access and (b) any joint venture arrangement
(whether structured as a corporation, limited liability company, partnership or
other entity or arrangement), which is not a Subsidiary but in which the
Borrower or any Subsidiary owns or controls any Equity Interests.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Amendment, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, by reference to the British Bankers’
Association Interest Settlement Rates (as set forth by any service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the bank serving as the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital

 

15

--------------------------------------------------------------------------------


 

lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Loan Documents” means the Amendment and Restatement Agreement, this Agreement,
the promissory notes, if any, executed and delivered pursuant to
Section 2.09(e), any Incremental Facility Amendment, the Collateral Agreement
and the other Security Documents.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to the
Existing Credit Agreement (to the extent outstanding on the date hereof), this
Agreement or an Incremental Facility Amendment.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), assets, operations or business of Holdings, the
Borrower and the Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be satisfactory in form
and substance to the Collateral Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereon owned by a Loan Party and identified on Schedule 1.01(a),
and includes each other parcel of real property and improvements thereon with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

16

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Leverage Ratio” means, on any date, the ratio of (a) Net Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date).

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by Holdings, the Borrower and
the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by Holdings, the Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by Holdings, the Borrower and
the Subsidiaries, and the amount of any reserves established by Holdings, the
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Borrower).

 

“Net Sales” means, for any period, the net sales of Holdings, the Borrower and
the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Net Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Net
Total Secured Senior Indebtedness as of such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Borrower ended on such
date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of the Borrower most recently ended prior to such
date).

 

“Net Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
plus (b) the aggregate principal amount of Indebtedness of the Borrower and the
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (b) above, the term “Indebtedness” shall
not include (i) contingent obligations of the Borrower or any Subsidiary as an
account party in respect of any letter of credit or

 

17

--------------------------------------------------------------------------------


 

letter of guaranty unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness and (ii) Indebtedness permitted by
clause (xi) of Section 6.01 (a) to the extent the sole recourse with respect to
such Indebtedness is to the Borrower’s Equity Interests in Buyers Access, minus
(c) the aggregate amount of cash and Permitted Investments of Holdings, the
Borrower and the Subsidiaries as of such date, provided that (x) the aggregate
amount of cash and Permitted Investments permitted to be included in this clause
(c) shall not exceed $10,000,000 and (y) for purposes of calculating Net Total
Indebtedness on December 31, 2004, if the irrevocable notice relating to the
redemption of 35% of the outstanding aggregate principal amount of the Senior
Subordinated Notes of the Borrower pursuant to Section 6.08(b)(v) shall have
been delivered to the trustee under the Senior Subordinated Notes Indenture,
then such redemption shall be deemed to have occurred on December 31, 2004, with
approximately $78,100,000 of cash and Permitted Investments of Holdings, the
Borrower and the Subsidiaries as of such date.

 

“Net Total Senior Secured Indebtedness” means, as of any date, (a) Net Total
Indebtedness as of such date minus (b) without duplication, the portion of Net
Total Indebtedness as of such date represented by (i) Indebtedness that is
expressly subordinated in right of payment to the Obligations and
(ii) Indebtedness that is not secured by any Lien.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and the Subsidiaries, as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of the Borrower and
the Subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness).  Net Working Capital at any date may be a positive or negative
number.  Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(b).

 

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

 

“Original Closing Date” means May 29, 2003.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

18

--------------------------------------------------------------------------------


 

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Collateral Agent.

 

“Permitted Acquisition” means any acquisition by the Borrower or a wholly owned
Subsidiary Loan Party of all the outstanding Equity Interests in, all or
substantially all the assets of, or all or substantially all the assets
constituting a division or line of business of, a Person if (a) such acquisition
was not preceded by, or consummated pursuant to, a hostile offer, (b) no Default
has occurred and is continuing or would result therefrom, (c) all transactions
related thereto are consummated in accordance with applicable laws, (d) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary or assets under Sections 5.12 and 5.13 shall have been taken, (e) on
a Pro Forma Basis, as of the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements are available, (i) the Borrower
is in compliance with the covenants contained in Sections 6.12 and, 6.13 and
(ii) the Net Senior Leverage Ratio is less than 2.50 to 1.00, (f) the business
of such Person or such assets, as the case may be, constitute a business
permitted by Section 6.03(b), and (g) the Borrower has delivered to the
Administrative Agent an officers’ certificate to the effect set forth in clauses
(a), (b), (c), (d), (e) and (f) above, together with all relevant financial
information for the Person or assets to be acquired.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for taxes, fees,
assessments and other governmental charges that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or are being contested in compliance with Section 5.05;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                    easements, zoning restrictions,
rights-of-way, minor defects or irregularities of title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property

 

19

--------------------------------------------------------------------------------


 

or interfere with the ordinary conduct of business of the Borrower or any
Subsidiary; and

 

(g)                                 landlords’ and lessors’ and other like Liens
in respect of rent not in default;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, a rating of at least A1 by S&P or P-1 by Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Investors” means Parthenon Capital, Inc., J.P.  Morgan Partners LLC,
General Motors Investment Management Corporation, Michael J.  Grebe, William E. 
Sanford, William R.  Pray, William S.  Green, Charles Blackmon and any Affiliate
of the foregoing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

20

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower has any liability or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prepayment Event” means:

 

(a)                                  any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of the Borrower or any Subsidiary, other than dispositions described in
clauses (a), (b), (c), (d), (e), (g) and (i) of Section 6.05; or

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary, with a
fair value immediately prior to such event equal to or greater than $2,000,000;
or

 

(c)                                  the incurrence by the Borrower or any
Subsidiary of any Indebtedness, other than Indebtedness permitted under
Section 6.01.

 

“Pricing Certificate” means a certificate signed by a Financial Officer,
certifying the Net Leverage Ratio or Leverage Ratio, as applicable, for any
period of four fiscal quarters for which the Net Leverage Ratio or Leverage
Ratio, as applicable, is calculated.

 

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect for dollars at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” means, with respect to the calculation of any financial ratio
for any period of four consecutive fiscal quarters (the “Reference Period”)
pursuant to Section 2.20, Section 6.04(a) or Section 6.08(a)(viii):

 

(a)                                  in making any determination of Consolidated
EBITDA, pro forma effect shall be given to any Permitted Acquisition that
occurred during such Reference Period or thereafter and through and including
the date of consummation of the event requiring the calculation of such
financial ratio, as if such Permitted Acquisition occurred on the first day of
such Reference Period;

 

(b)                                 in making any determination of Net Total
Indebtedness, Net Total Senior Secured Indebtedness or Consolidated Cash
Interest Expense, pro forma effect shall be given to any incurrence, repayment
or assumption of Indebtedness that occurred during such Reference Period or
thereafter and through and including the date of consummation of the event
requiring the calculation of such

 

21

--------------------------------------------------------------------------------


 

financial ratio, as if such incurrence, repayment or assumption of Indebtedness
occurred on the first day of such Reference Period; and

 

(c)                                  in making any determination of Net Total
Indebtedness or Net Total Senior Secured Indebtedness in connection with any
Permitted Acquisition, the term “Indebtedness” shall be deemed to include the
Borrower’s good faith estimate, as of the date of consummation of such Permitted
Acquisition, of the aggregate amount that will be payable by the Borrower and
the Subsidiaries pursuant to any post-closing payment adjustments or earn-outs
with respect to such Permitted Acquisition,

 

in the case of clauses (a) and (b) with such pro forma adjustments (i) as would
be permitted to be reflected in pro forma financial information complying with
the requirements of Article 11 of Regulation S-X under the Securities Act (and
the interpretations of the SEC thereunder) and (ii) that represent cost savings
reasonably expected by such Financial Officer to be realized within 12 months of
the consummation of the applicable Permitted Acquisition.

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

 

“Qualified Preferred Stock” means, with respect to Holdings, preferred stock of
Holdings that (a) does not require cash dividends to be paid on or prior to the
date that is 180 days after the Term Loan Maturity Date, (b) is not mandatorily
redeemable pursuant to a sinking fund obligation or otherwise prior to the date
that is 180 days after the Term Loan Maturity Date, (c) does not contain any
maintenance covenants, other covenants adverse to the Lenders or remedies (other
than voting rights and increases in dividend rates) and (d) is convertible only
into common stock or other securities that would constitute Qualified Preferred
Stock.

 

“Reaffirmation Agreement” means the Reaffirmation and Joinder Agreement
substantially in the form of Exhibit G and entered into in connection with the
Amendment and Restated Agreement, among Holdings, the Borrower, the other
Reaffirming Parties (as defined therein) and the Collateral Agent, as amended,
supplemented or otherwise modified from time to time.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

22

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans, Loans in respect of Incremental Extensions of Credit, if any, and unused
Commitments representing more than 50% of the sum of the total Revolving
Exposures, outstanding Term Loans, Loans in respect of Incremental Extensions of
Credit, if any, and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings, the Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
the Borrower or any Subsidiary.

 

“Restatement Effective Date” means the “Restatement Effective Date”, as defined
in the Amendment and Restatement Agreement.

 

“Restatement Transactions” means the execution and delivery of the Amendment and
Restatement Agreement by each Person party thereto, the satisfaction of the
conditions precedent thereof, and the consummation of the transactions
contemplated thereby.

 

“Retained Excess Cash Flow” means, with respect to any fiscal year beginning on
or after January 1, 2005, the amount of Excess Cash Flow for such fiscal year
that the Borrower was not required to use to prepay the Term Loans pursuant to
Section 2.11(d).

 

“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.  The aggregate amount of the
Lenders’ Revolving Commitments on the Restatement Effective Date is
$100,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

23

--------------------------------------------------------------------------------


 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means May 31, 2008.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the
Reaffirmation Agreement and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.12 or 5.13 to secure any
of the Obligations.

 

“Senior Subordinated Debt Documents” means the Senior Subordinated Notes
Indenture and all other instruments, agreements and other documents evidencing
or governing the Senior Subordinated Notes or providing for any Guarantee or
other right in respect thereof.

 

“Senior Subordinated Notes” means the 11½% senior subordinated notes due 2011
issued by the Borrower prior to the Restatement Effective Date, and the
Indebtedness represented thereby.

 

“Senior Subordinated Notes Indenture” means the Indenture dated as of May 23,
2003, among the Borrower, the Subsidiaries listed therein and The Bank of New
York, as trustee, in respect of the Senior Subordinated Notes.

 

“Shareholders Agreement” means the amended and restated shareholders’ agreement
dated as of September 29, 2000, among the Borrower and certain shareholders of
the Borrower, as amended on the Restatement Effective Date in connection with
the Initial Public Offering.

 

“Specified Properties” means the properties (and the improvements thereon) owned
by the Borrower and the Subsidiaries and set forth on Schedule 1.01(b).

 

“Sponsors” means Parthenon Capital, Inc., J.P.  Morgan Partners LLC and their
respective Controlled Affiliates.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to

 

24

--------------------------------------------------------------------------------


 

the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Debt” means the Senior Subordinated Notes and the Additional
Senior Subordinated Notes and the Indebtedness represented thereby.

 

“Subordinated Promissory Note” means the 4% Nonrecourse Subordinated Promissory
Note due 2010 issued by Glenwood Acquisition LLC, in the aggregate principal
amount of $3,275,000.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the partnership interests are, as of such date,
owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower.  For the avoidance of doubt,
Buyers Access shall not be deemed a Subsidiary.

 

“Subsidiary Loan Party” means any wholly owned Subsidiary that is not a Foreign
Subsidiary.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

25

--------------------------------------------------------------------------------


 

“Swingline Lender” means Credit Suisse First Boston, in its capacity as lender
of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means JPMorgan Chase Bank.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan” means a Loan made on the Original Closing Date pursuant to clause
(a) of Section 2.01 of the Existing Credit Agreement.

 

“Term Loan Lender” means a Lender with an outstanding Term Loan.

 

“Term Loan Maturity Date” means December 31, 2010.

 

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
plus (b) the aggregate principal amount of Indebtedness of the Borrower and the
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (b) above, the term “Indebtedness” shall
not include (i) contingent obligations of the Borrower or any Subsidiary as an
account party in respect of any letter of credit or letter of guaranty unless
such letter of credit or letter of guaranty supports an obligation that
constitutes Indebtedness and (ii) Indebtedness permitted by clause (xi) of
Section 6.01 (a) to the extent the sole recourse with respect to such
Indebtedness is to the Borrower’s Equity Interests in Buyers Access.

 

“Transactions” means (a) the IPO Transactions and (b) the Restatement
Transactions.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a

 

26

--------------------------------------------------------------------------------


 

“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  (a)  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

27

--------------------------------------------------------------------------------


 


(B)                                 THE TERM LOANS WERE MADE BY THE LENDERS ON
THE ORIGINAL CLOSING DATE.  ALL TERM LOANS OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE (AFTER GIVING EFFECT TO THE
PREPAYMENT OF TERM LOANS WITH THE NET PROCEEDS OF THE INITIAL PUBLIC OFFERING AS
CONTEMPLATED BY THE AMENDMENT AND RESTATEMENT AGREEMENT) SHALL REMAIN
OUTSTANDING HEREUNDER ON THE TERMS SET FORTH HEREIN.  AMOUNTS PREPAID OR REPAID
IN RESPECT OF TERM LOANS MAY NOT BE REBORROWED.


 

SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 


(B)                                 SUBJECT TO SECTION 2.14, EACH REVOLVING
BORROWING AND TERM BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR
EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH; PROVIDED
THAT ALL REVOLVING BORROWINGS MADE ON THE RESTATEMENT EFFECTIVE DATE MUST BE
MADE AS ABR BORROWINGS.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH LENDER
AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN
BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE
OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH
LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $2,000,000.  AT THE
TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN
$1,000,000.  EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $250,000 AND NOT LESS THAN $500,000.  BORROWINGS OF MORE THAN ONE
TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL
NOT AT ANY TIME BE MORE THAN A TOTAL OF TEN EURODOLLAR BORROWINGS OUTSTANDING. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.02(C), AN ABR
REVOLVING BORROWING OR SWINGLINE LOAN MAY BE IN AN AGGREGATE AMOUNT THAT IS
(I) EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL REVOLVING COMMITMENTS OR
(II) REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED
BY SECTION 2.05(E).


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE REVOLVING MATURITY DATE OR TERM LOAN MATURITY DATE, AS
APPLICABLE.


 

SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing (unless
otherwise waived by the Administrative Agent) or (b) in the case of an ABR
Borrowing,

 

28

--------------------------------------------------------------------------------


 

not later than 11:00 a.m., New York City time, one Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(I)                                     THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;

 

(V)                                 THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.06; AND

 

(VI)                              WHETHER ALL OR A PORTION OF THE PROCEEDS OF
SUCH BORROWING WILL BE USED TO FINANCE PERMITTED ACQUISITIONS AND, AFTER GIVING
EFFECT TO SUCH BORROWING, THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING
REVOLVING LOANS USED TO FINANCE PERMITTED ACQUISITIONS (WHICH SHALL BE
DETERMINED AS SET FORTH IN SECTION 2.11(F)).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the aggregate amount of the Lenders’ Revolving Exposures
exceeding the total amount of the Lenders’ Revolving Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the

 

29

--------------------------------------------------------------------------------


 

foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 


(B)                                 TO REQUEST A SWINGLINE LOAN, THE BORROWER
SHALL NOTIFY THE SWINGLINE LENDER OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF A
PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY), AMOUNT OF THE
REQUESTED SWINGLINE LOAN, AND THE WIRE TRANSFER INSTRUCTIONS FOR THE ACCOUNT OF
THE BORROWER TO WHICH PROCEEDS OF THE SWINGLINE LOAN ARE TO BE DISBURSED.  THE
SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY
MEANS OF A CREDIT TO THE ACCOUNT OF THE BORROWER SPECIFIED IN THE NOTICE (OR, IN
THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE APPLICABLE
ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH
SWINGLINE LOAN.


 


(C)                                  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME,
ON ANY BUSINESS DAY REQUIRE THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON
SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING
LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER,
SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE
LOAN OR LOANS.  EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES
AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS
PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION
UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE
SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO
THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH
PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE
ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO

 

30

--------------------------------------------------------------------------------


 


THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY
REASON.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS
PARAGRAPH SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 

SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE
ISSUING BANK) TO THE APPLICABLE ISSUING BANK (WHICH MAY BE ANY ISSUING BANK
SELECTED BY THE BORROWER IF THERE IS MORE THAN ONE ISSUING BANK) AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH
SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE APPLICABLE ISSUING BANK, THE BORROWER ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $20,000,000 AND
(II) THE AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING EXPOSURES SHALL NOT EXCEED
THE TOTAL AMOUNT OF THE LENDERS’ REVOLVING COMMITMENTS.


 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING
MATURITY DATE; PROVIDED THAT ANY STANDBY LETTER OF CREDIT MAY CONTAIN CUSTOMARY
AUTOMATIC RENEWAL PROVISIONS AGREED UPON BY THE BORROWER AND THE APPLICABLE
ISSUING BANK PURSUANT TO WHICH THE EXPIRATION DATE IS AUTOMATICALLY EXTENDED BY
A SPECIFIC TIME PERIOD (BUT NOT TO A DATE LATER THAN THE DATE SET FORTH IN
CLAUSE (II) ABOVE) UNLESS THE APPLICABLE ISSUING BANK GIVES NOTICE TO THE
BENEFICIARY OF SUCH LETTER OF CREDIT AT LEAST 60 DAYS PRIOR TO THE EXPIRATION
DATE OF SUCH LETTER OF CREDIT.

 

31

--------------------------------------------------------------------------------


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE APPLICABLE ISSUING BANK OR THE
LENDERS, THE APPLICABLE ISSUING BANK HEREBY GRANTS TO EACH REVOLVING LENDER, AND
EACH REVOLVING LENDER HEREBY ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN
SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE APPLICABLE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE
OF EACH LC DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT REIMBURSED BY THE
BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON. 
EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)                                  REIMBURSEMENT.  IF AN ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON
THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED
NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH
DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH
TIME ON SUCH DATE, THEN NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON (I) THE
BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED
PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (II) THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH
NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT;
PROVIDED THAT, THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET
FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.04 THAT SUCH PAYMENT
BE FINANCED WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT
AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH
PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING
BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN
DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING LENDER OF THE
APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT
THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN
THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE APPLICABLE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM
THE REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT
OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH

 

32

--------------------------------------------------------------------------------


 


PAYMENT TO THE APPLICABLE ISSUING BANK OR, TO THE EXTENT THAT REVOLVING LENDERS
HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE SUCH APPLICABLE
ISSUING BANK, THEN TO SUCH LENDERS AND THE APPLICABLE ISSUING BANK AS THEIR
INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE APPLICABLE ISSUING BANK FOR ANY LC DISBURSEMENT
(OTHER THAN THE FUNDING OF ABR REVOLVING LOANS OR A SWINGLINE LOAN AS
CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE
BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.

 


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY AN
ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER
DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
BORROWER’S OBLIGATIONS HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS
NOR ANY ISSUING BANK, NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY
OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF
ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER),
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM
CAUSES BEYOND THE CONTROL OF ANY ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL
NOT BE CONSTRUED TO EXCUSE THE APPLICABLE ISSUING BANK FROM LIABILITY TO THE
BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL OR
PUNITIVE DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE
CAUSED BY SUCH ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER
DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE
TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF AN ISSUING BANK (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), SUCH ISSUING BANK SHALL BE
DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE APPLICABLE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.

 

33

--------------------------------------------------------------------------------


 


(G)                                 DISBURSEMENT PROCEDURES.  AN ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE APPLICABLE
ISSUING BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY
TELEPHONE (CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER SUCH
ISSUING BANK HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT
ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE
BORROWER OF ITS OBLIGATION TO REIMBURSE THE APPLICABLE ISSUING BANK AND THE
REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT IN ACCORDANCE WITH
SECTION 2.05(E).


 


(H)                                 INTERIM INTEREST.  IF AN ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS;
PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(C) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
APPLICABLE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF
PAYMENT BY ANY REVOLVING LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO
REIMBURSE SUCH ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE
EXTENT OF SUCH PAYMENT.


 


(I)                                     ISSUING BANKS.  ANY ISSUING BANK MAY BE
TERMINATED, AND ANY EXISTING REVOLVING LENDER MAY BECOME AN ISSUING BANK, IN
EACH CASE AT ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE TERMINATED ISSUING BANK OR ADDITIONAL ISSUING BANK
(AS APPLICABLE).  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
ADDITIONAL ISSUING BANK.  AT THE TIME ANY SUCH TERMINATION SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
TERMINATED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE
EFFECTIVE DATE OF ANY SUCH ADDITION OF AN ISSUING BANK, THE ADDITIONAL ISSUING
BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT.  AFTER THE TERMINATION
OF AN ISSUING BANK HEREUNDER, THE TERMINATED ISSUING BANK SHALL REMAIN A PARTY
HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING
BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR
TO SUCH TERMINATION, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF
CREDIT.


 


(J)                                     CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC
EXPOSURES REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURES) DEMANDING THE
DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL
TO THE LC EXPOSURES AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST
THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL
BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE

 

34

--------------------------------------------------------------------------------


 


OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE
BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE VII.  THE BORROWER ALSO SHALL
DEPOSIT CASH COLLATERAL PURSUANT TO THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED
BY SECTION 2.11(B).  EACH SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT
AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION
AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE APPLICABLE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH LC
EXPOSURES REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURES), BE APPLIED
TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  IF THE
BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A
RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT
APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS
DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


 

SECTION 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans and Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE

 

35

--------------------------------------------------------------------------------


 


DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE
INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING AS OF THE DATE OF SUCH BORROWING.


 

SECTION 2.07.  Interest Elections.  (a)  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

 


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE BORROWER WERE REQUESTING A REVOLVING BORROWING OF THE TYPE
RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. 
EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE
CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST SIGNED BY THE BORROWER.


 


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02 AND PARAGRAPH (E) OF THIS SECTION:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

36

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE
BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING
BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING AND
(II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 

SECTION 2.08.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date.

 


(B)                                 THE BORROWER MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, THE COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH
REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000 AND (II) THE
BORROWER SHALL NOT TERMINATE OR REDUCE THE REVOLVING COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.11, THE AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING EXPOSURES
WOULD EXCEED THE TOTAL AMOUNT OF THE LENDERS’ REVOLVING COMMITMENTS.


 


(C)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS
UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE;
PROVIDED THAT A NOTICE OF TERMINATION OF THE REVOLVING COMMITMENTS DELIVERED BY
THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF
OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE
BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY NOTIFY THE
LENDERS, ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL
BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE MADE
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF
SUCH CLASS.

 

37

--------------------------------------------------------------------------------


 

SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Revolving Maturity
Date; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

 


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS
AND EACH LENDER’S SHARE THEREOF.


 


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)                                  ANY LENDER MAY REQUEST THAT LOANS OF ANY
CLASS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER
SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO
THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND
ITS REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT. 
THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 

SECTION 2.10. Amortization of Term Loans.  (a)  Subject to adjustment pursuant
to paragraph (c) of this Section, the Borrower shall repay Term Borrowings on
each date set forth below in the aggregate principal amount set forth opposite
such date: 

 

38

--------------------------------------------------------------------------------


 

Date

 

Amount

 

March 31, 2005

 

$

250,000

 

June 30, 2005

 

250,000

 

September 30, 2005

 

250,000

 

December 30, 2005

 

250,000

 

March 31, 2006

 

250,000

 

June 30, 2006

 

250,000

 

September 29, 2006

 

250,000

 

December 29, 2006

 

250,000

 

March 30, 2007

 

250,000

 

June 29, 2007

 

250,000

 

September 28, 2007

 

250,000

 

December 31, 2007

 

250,000

 

March 31, 2008

 

250,000

 

June 30, 2008

 

250,000

 

September 30, 2008

 

250,000

 

December 31, 2008

 

250,000

 

March 31, 2009

 

250,000

 

June 30, 2009

 

250,000

 

November 30, 2009

 

250,000

 

December 31, 2009

 

250,000

 

March 31, 2010

 

250,000

 

June 30, 2010

 

250,000

 

September 30, 2010

 

250,000

 

December 31, 2010

 

94,250,000

 

 


(B)                                 TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM
LOANS SHALL BE DUE AND PAYABLE ON THE TERM LOAN MATURITY DATE.


 


(C)                                  ANY PREPAYMENT OF A TERM BORROWING OR AN
INCREMENTAL EXTENSION OF CREDIT SHALL BE (I) IN THE CASE OF PREPAYMENTS MADE
PURSUANT TO SECTION 2.11(A), ALLOCATED BETWEEN THE TERM BORROWINGS AND THE
INCREMENTAL EXTENSIONS OF CREDIT AS DIRECTED BY THE BORROWER AND APPLIED TO
REDUCE THE REMAINING SUBSEQUENT SCHEDULED REPAYMENTS OF THE TERM BORROWINGS OR
INCREMENTAL EXTENSIONS OF CREDIT, AS APPLICABLE, PURSUANT TO THIS SECTION IN
DIRECT ORDER OF MATURITY AND (II) IN THE CASE OF PREPAYMENTS MADE PURSUANT TO
SECTION 2.11(C), SECTION 2.11(D) OR SECTION 6.01(A)(VIII), ALLOCATED BETWEEN THE
TERM BORROWINGS AND INCREMENTAL EXTENSIONS OF CREDIT RATABLY AND APPLIED (X) IN
THE CASE OF TERM BORROWINGS, TO REDUCE THE SUBSEQUENT SCHEDULED

 

39

--------------------------------------------------------------------------------


 


REPAYMENTS OF THE TERM BORROWINGS TO BE MADE PURSUANT TO THIS SECTION WITHIN
SUCH CLASS RATABLY AND (Y) IN THE CASE OF INCREMENTAL EXTENSIONS OF CREDIT, AS
AGREED IN THE APPLICABLE INCREMENTAL FACILITY AMENDMENT IMPLEMENTING SUCH
INCREMENTAL EXTENSION OF CREDIT.


 


(D)                                 PRIOR TO ANY REPAYMENT OF ANY TERM
BORROWINGS HEREUNDER, THE BORROWER SHALL SELECT THE BORROWING OR BORROWINGS TO
BE REPAID AND SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH SELECTION NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
(I) THREE BUSINESS DAYS BEFORE THE SCHEDULED DATE OF SUCH REPAYMENT IN THE CASE
OF EURODOLLAR BORROWINGS OR (II) ONE BUSINESS DAY BEFORE THE SCHEDULED DATE OF
REPAYMENT IN THE CASE OF ABR BORROWINGS.  EACH REPAYMENT OF A BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE REPAID BORROWING.  REPAYMENTS OF
TERM BORROWINGS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT REPAID.


 

SECTION 2.11.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

 


(B)                                 IN THE EVENT AND ON SUCH OCCASION THAT THE
AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING EXPOSURES EXCEEDS THE TOTAL AMOUNT OF
THE LENDERS’ REVOLVING COMMITMENTS, THE BORROWER SHALL PREPAY REVOLVING
BORROWINGS OR SWINGLINE BORROWINGS (OR, IF NO SUCH BORROWINGS ARE OUTSTANDING,
DEPOSIT CASH COLLATERAL IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.05(J)) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


 


(C)                                  IN THE EVENT AND ON EACH OCCASION THAT ANY
NET PROCEEDS ARE RECEIVED BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN
RESPECT OF ANY PREPAYMENT EVENT, THE BORROWER SHALL, WITHIN THREE BUSINESS DAYS
AFTER SUCH NET PROCEEDS ARE RECEIVED, PREPAY TERM BORROWINGS AND INCREMENTAL
EXTENSIONS OF CREDIT IN AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET PROCEEDS;
PROVIDED THAT, IN THE CASE OF ANY EVENT DESCRIBED IN CLAUSES (A) OR (B) OF THE
DEFINITION OF THE TERM “PREPAYMENT EVENT”, IF THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER TO THE EFFECT THAT THE
BORROWER AND THE SUBSIDIARIES INTEND TO APPLY THE NET PROCEEDS FROM SUCH EVENT
(OR A PORTION THEREOF SPECIFIED IN SUCH CERTIFICATE), WITHIN 360 DAYS AFTER
RECEIPT OF SUCH NET PROCEEDS, TO ACQUIRE REAL PROPERTY, EQUIPMENT OR OTHER
TANGIBLE ASSETS TO BE USED IN THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES,
AND CERTIFYING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING, THEN NO
PREPAYMENT SHALL BE REQUIRED PURSUANT TO THIS PARAGRAPH IN RESPECT OF THE NET
PROCEEDS IN RESPECT OF SUCH EVENT (OR THE PORTION OF SUCH NET PROCEEDS SPECIFIED
IN SUCH CERTIFICATE, IF APPLICABLE) EXCEPT TO THE EXTENT OF ANY SUCH NET
PROCEEDS THEREFROM THAT HAVE NOT BEEN SO APPLIED OR COMMITTED TO BE APPLIED
PURSUANT TO A BONA FIDE CONTRACT BY THE END OF SUCH 360-DAY PERIOD, AT WHICH
TIME A PREPAYMENT SHALL BE REQUIRED IN AN AMOUNT EQUAL TO SUCH NET PROCEEDS THAT
HAVE NOT BEEN SO APPLIED.


 


(D)                                 COMMENCING WITH THE FISCAL YEAR ENDING
DECEMBER 31, 2005, THE BORROWER SHALL PREPAY TERM BORROWINGS AND INCREMENTAL
EXTENSIONS OF CREDIT IN AN

 

40

--------------------------------------------------------------------------------


 


AGGREGATE AMOUNT EQUAL TO (I) THE EXCESS OF (A) 50% OF EXCESS CASH FLOW OVER
(B) PREPAYMENTS OF TERM LOANS AND INCREMENTAL EXTENSIONS OF CREDIT UNDER
SECTION 2.11 (A) DURING SUCH FISCAL YEAR, FOR ANY FISCAL YEAR FOR WHICH THE NET
LEVERAGE RATIO AT THE END OF SUCH FISCAL YEAR IS GREATER THAN OR EQUAL TO 3.75
TO 1.00, (II) THE EXCESS OF (A) 25% OF EXCESS CASH FLOW OVER (B) PREPAYMENTS OF
TERM LOANS AND INCREMENTAL EXTENSIONS OF CREDIT UNDER SECTION 2.11(A) DURING
SUCH FISCAL YEAR, FOR ANY FISCAL YEAR FOR WHICH THE NET LEVERAGE RATIO AT THE
END OF SUCH FISCAL YEAR IS GREATER THAN OR EQUAL TO 3.00 TO 1.00 AND LESS THAN
3.75 TO 1.00 AND (III) 0% OF EXCESS CASH FLOW FOR ANY FISCAL YEAR FOR WHICH THE
NET LEVERAGE RATIO AT THE END OF SUCH FISCAL YEAR IS LESS THAN 3.00 TO 1.00. 
EACH PREPAYMENT PURSUANT TO THIS PARAGRAPH SHALL BE MADE ON OR BEFORE THE DATE
ON WHICH FINANCIAL STATEMENTS ARE DELIVERED PURSUANT TO SECTION 5.01 WITH
RESPECT TO THE FISCAL YEAR FOR WHICH EXCESS CASH FLOW IS BEING CALCULATED (AND
IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF SUCH FISCAL YEAR).


 


(E)                                  PRIOR TO ANY OPTIONAL OR MANDATORY
PREPAYMENT OF BORROWINGS HEREUNDER, THE BORROWER SHALL SELECT THE BORROWING OR
BORROWINGS TO BE PREPAID AND SHALL SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH
PREPAYMENT PURSUANT TO PARAGRAPH (F) OF THIS SECTION.


 


(F)                                    THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE
SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT
HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF
PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT
OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00
NOON, NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH
BORROWING OR PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY
PREPAYMENT, A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT;
PROVIDED THAT, IF A NOTICE OF OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A
CONDITIONAL NOTICE OF TERMINATION OF THE REVOLVING COMMITMENTS AS CONTEMPLATED
BY SECTION 2.08, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF
TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.08.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE (OTHER THAN A NOTICE RELATING SOLELY TO SWINGLINE
LOANS), THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE REQUIRED AMOUNT
OF A MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING; PROVIDED THAT
PREPAYMENTS OF REVOLVING BORROWINGS SHALL BE DEEMED TO BE APPLIED FIRST, TO
REVOLVING BORROWINGS USED FOR PURPOSES OTHER THAN TO FINANCE PERMITTED
ACQUISITIONS AND SECOND, TO REVOLVING BORROWINGS USED TO FINANCE PERMITTED
ACQUISITIONS.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 2.13.


 


(G)                                 ALL VOLUNTARY PREPAYMENTS OF THE TERM LOANS
EFFECTED ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE RESTATEMENT EFFECTIVE DATE
WITH THE PROCEEDS OF A

 

41

--------------------------------------------------------------------------------


 


SUBSTANTIALLY CONCURRENT ISSUANCE OR INCURRENCE OF NEW TERM LOANS UNDER THIS
AGREEMENT, AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED, WAIVED OR OTHERWISE
MODIFIED FROM TIME TO TIME (EXCLUDING A REFINANCING OF ALL THE FACILITIES
OUTSTANDING UNDER THIS AGREEMENT IN CONNECTION WITH ANOTHER TRANSACTION NOT
PERMITTED BY THIS AGREEMENT (AS DETERMINED PRIOR TO GIVING EFFECT TO ANY
AMENDMENT OR WAIVER OF THIS AGREEMENT BEING ADOPTED IN CONNECTION WITH SUCH
TRANSACTION)), SHALL BE ACCOMPANIED BY A PREPAYMENT FEE EQUAL TO 1.00% OF THE
AGGREGATE AMOUNT OF SUCH PREPAYMENTS IF THE APPLICABLE RATE (OR SIMILAR INTEREST
RATE SPREAD) APPLICABLE TO SUCH NEW TERM LOANS IS OR, UPON THE SATISFACTION OF
CERTAIN CONDITIONS, COULD BE LESS THAN THE APPLICABLE RATE APPLICABLE TO THE
TERM LOANS ON THE RESTATEMENT EFFECTIVE DATE.


 

SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at a rate equal to 0.50% per annum on the average daily unused amount of
each Revolving Commitment of such Lender during the period from and including
the Original Closing Date to but excluding the date on which the Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the last Business Day of each March, June, September and December and on the
date on which such Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 


(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A PARTICIPATION
FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE
AT THE SAME APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE ORIGINAL CLOSING DATE TO
BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT
TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND
(II) TO THE APPLICABLE ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE
RATE OR RATES PER ANNUM SEPARATELY AGREED UPON BETWEEN THE BORROWER AND SUCH
ISSUING BANK ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE ORIGINAL CLOSING DATE TO BUT EXCLUDING THE LATER OF THE
DATE OF TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE
CEASES TO BE ANY LC EXPOSURE, AS WELL AS THE APPLICABLE ISSUING BANK’S STANDARD
FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER
OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING
FEES SHALL BE PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
ORIGINAL CLOSING DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE
ON WHICH THE REVOLVING COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER
THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND.  ANY OTHER FEES

 

42

--------------------------------------------------------------------------------


 


PAYABLE TO ANY ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT.


 


(D)                                 ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON
THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR
TO THE APPLICABLE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR
DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE
LENDERS ENTITLED THERETO.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 


(B)                                 THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD
IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE
BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON
ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS
WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE
PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS
PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY
OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR REVOLVING LOANS AS PROVIDED IN
PARAGRAPH (A) OF THIS SECTION.


 


(D)                                 ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE
OF REVOLVING LOANS, UPON TERMINATION OF THE REVOLVING COMMITMENTS; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE
ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER
THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE REVOLVING
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE
EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE
EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)                                  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR

 

43

--------------------------------------------------------------------------------


 


THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBO RATE SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH
INTEREST PERIOD; OR


 


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING
THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notice the
Administrative Agent agrees to give promptly after such circumstances cease to
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT TO THE EXTENT REFLECTED IN THE ADJUSTED LIBO RATE) OR ANY
ISSUING BANK; OR

 

(II)                                  IMPOSE ON ANY LENDER OR ANY ISSUING BANK
OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR
EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.

 


(B)                                 IF ANY LENDER OR ANY ISSUING BANK DETERMINES
THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF

 

44

--------------------------------------------------------------------------------


 


RETURN ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY,
SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR ISSUING BANK OR SUCH LENDER’S OR ISSUING BANK’S
HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH
LENDER’S OR ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR ISSUING BANK, AS
THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
LENDER OR ISSUING BANK OR SUCH LENDER’S OR ISSUING BANK’S HOLDING COMPANY FOR
ANY SUCH REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER OR ISSUING BANK
SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR
ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR AN ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR
ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT,
IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than loss of margin or anticipated profit), cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest

 

45

--------------------------------------------------------------------------------


 

Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, a Lender or an Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUING BANK, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR AN ISSUING BANK,
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR AN
ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

46

--------------------------------------------------------------------------------


 


(E)                                  EACH FOREIGN LENDER SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE,
PURSUANT TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF
THE JURISDICTION IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES, IN ITS SOLE GOOD FAITH DISCRETION, THAT IT HAS RECEIVED A REFUND OF
ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.17, IT SHALL UPON SUCH DETERMINATION PAY OVER SUCH
REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.17 WITH RESPECT TO
THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
REASONABLE OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT
PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED
BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY
SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a) 
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at Eleven Madison
Avenue, New York, New York, except payments to be made directly to an Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a

 

47

--------------------------------------------------------------------------------


 

Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments under
each Loan Document shall be made in dollars.

 


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SET-OFF OR COUNTERCLAIM OR BY TAKING A CREDIT AGAINST THE PURCHASE
PRICE PAYABLE IN RESPECT OF COLLATERAL PURSUANT TO SECTION 5.01 OF THE
COLLATERAL AGREEMENT OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF
OR INTEREST ON ANY OF ITS REVOLVING LOANS, TERM LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS, TERM LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS, TERM LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO
THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE REVOLVING LOANS, TERM LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER
IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR ANY ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE

 

48

--------------------------------------------------------------------------------


 


SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE APPLICABLE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT
MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR EACH ISSUING BANK, AS THE CASE
MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.04(C), 2.05(D) OR (E),
2.06(B), 2.18(D) OR 9.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 


(B)                                 IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.15, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.17, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT (AND IF A REVOLVING COMMITMENT IS BEING ASSIGNED, EACH ISSUING BANK AND
THE SWINGLINE LENDER), WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD,
(II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL

 

49

--------------------------------------------------------------------------------


 


OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A MATERIAL REDUCTION IN
SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 

SECTION 2.20.  Incremental Extensions of Credit.  At any time prior to the Term
Loan Maturity Date, subject to the terms and conditions set forth herein, the
Borrower may at any time and from time to time, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy of such
notice to each of the Lenders), request to add additional term loans (the
“Incremental Extensions of Credit”) in minimum principal amounts of $50,000,000;
provided that immediately prior to and after giving effect to any Incremental
Facility Amendment (as defined below), (a) no Default has occurred or is
continuing or shall result therefrom and (b) on a Pro Forma Basis, as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, (i) the Borrower shall be in compliance with
the covenants contained in Sections 6.12 and 6.13 and (ii) the Net Senior
Secured Leverage Ratio shall be less than 2.50 to 1.00.  The Incremental
Extensions of Credit (a) shall be in an aggregate principal amount not exceeding
$100,000,000, (b) shall rank pari passu in right of payment and right of
security in respect of the Collateral with the Term Loans and (c) other than
amortization, pricing and maturity date, shall have the same terms as the Term
Loans as in effect immediately prior to the effectiveness of the applicable
Incremental Facility Amendment; provided that (i) if the Applicable Rate (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount payable to all Lenders providing such Incremental
Extensions of Credit) relating to the Incremental Extensions of Credit exceeds
the Applicable Rate (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount payable to all Term Loan
Lenders) relating to the Term Loans by more than 0.25%, the Applicable Rate
relating to the Term Loans shall be adjusted to be equal to the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Incremental Extensions of Credit) relating to the applicable Incremental
Extensions of Credit minus 0.25%, (ii) the Incremental Extensions of Credit
shall not have a final maturity date earlier than the Term Loan Maturity Date
and (iii) the Incremental Extensions of Credit shall not have a weighted average
life that is shorter than that of the then-remaining weighted average life of
the Term Loans.  No Term Loan Lender shall be obligated to provide any
Incremental Extension of Credit unless it so agrees.  Any additional bank,
financial institution, Term Loan Lender or other Person that elects to extend
Incremental Extensions of Credit shall be reasonably satisfactory to the
Borrower and the Administrative Agent (any such bank, financial institution,
Term Loan Lender or other Person being called an “Additional Lender”) and shall
become a Lender under this Agreement, pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement, giving effect to the modifications
permitted by this Section 2.20, and, as appropriate, the other Loan Documents,
executed by the Borrower, each Additional Lender and the Administrative Agent. 
Commitments in respect of Incremental

 

50

--------------------------------------------------------------------------------


 

Extensions of Credit shall be Commitments under this Agreement.  An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.20 (including voting provisions applicable to the
Additional Lenders comparable to the provisions of clause (B) of the second
proviso of Section 9.02).  The effectiveness of any Incremental Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in such Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date).  The proceeds of the Incremental Extensions of Credit
shall be used to make Permitted Acquisitions or to repay outstanding Revolving
Loans.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of Holdings, the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own or lease its properties and to carry on its business as
currently conducted and, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary company and, if required, stockholder or member
action.  This Agreement has been duly executed and delivered by Holdings and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
material applicable law or regulation or the charter, by-laws or other
organizational documents of Holdings, the Borrower or any Subsidiary or any
material order of any Governmental Authority, (c)

 

51

--------------------------------------------------------------------------------


 

will not violate or result in a default under any indenture, agreement or other
instrument binding upon Holdings, the Borrower or any Subsidiary or its assets,
or give rise to a right thereunder to require any payment to be made to
Holdings, the Borrower or any of the Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of Holdings, the Borrower or
any of the Subsidiaries, except Liens created under the Loan Documents.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)The Borrower
has heretofore furnished to the Lenders (i) its consolidated balance sheet as of
December 27, 2002 and December 26, 2003, (ii) its consolidated statements of
income, stockholders’ equity and cash flows for the fiscal years ended
December 28, 2001, December 27, 2002 and December 26, 2003, in the case of
clauses (i) and (ii), reported on by Deloitte & Touche LLP, independent public
accountants, and (iii) its consolidated balance sheet and consolidated
statements of income, stockholders’ equity and cash flows as of and for the
fiscal quarter and nine-month period ended September 24, 2004 (and the
comparable period for the prior fiscal year), as reviewed by Deloitte & Touche
LLP, independent public accountants, in accordance with Statement on Auditing
Standards No.  100 and certified by the chief financial officer of the
Borrower.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and the Subsidiaries, on a consolidated basis, as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(iii) above.

 


(B)                                 THE BORROWER HAS HERETOFORE FURNISHED TO THE
LENDERS ITS PRO FORMA CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 24, 2004,
PREPARED GIVING EFFECT TO THE TRANSACTIONS AS IF THE TRANSACTIONS HAD OCCURRED
ON SUCH DATE.  SUCH PRO FORMA CONSOLIDATED BALANCE SHEET (I) HAS BEEN PREPARED
IN GOOD FAITH BASED ON THE SAME ASSUMPTIONS USED TO PREPARE THE PRO FORMA
FINANCIAL STATEMENTS INCLUDED IN THE INFORMATION MEMORANDUM (WHICH ASSUMPTIONS
ARE BELIEVED BY THE BORROWER TO BE REASONABLE), (II) IS BASED ON THE BEST
INFORMATION AVAILABLE TO THE BORROWER AFTER DUE INQUIRY, (III) ACCURATELY
REFLECTS ALL ADJUSTMENTS NECESSARY TO GIVE EFFECT TO THE TRANSACTIONS AND
(IV) PRESENTS FAIRLY, IN ALL MATERIAL RESPECTS, THE PRO FORMA FINANCIAL POSITION
OF THE BORROWER AND THE SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF THE
RESTATEMENT EFFECTIVE DATE AS IF THE TRANSACTIONS HAD OCCURRED ON SUCH DATE.


 


(C)                                  EXCEPT AS DISCLOSED IN THE FINANCIAL
STATEMENTS REFERRED TO ABOVE OR THE NOTES THERETO OR IN THE INFORMATION
MEMORANDUM AND EXCEPT FOR THE DISCLOSED MATTERS, AFTER GIVING EFFECT TO THE
TRANSACTIONS, NONE OF HOLDINGS, THE BORROWER OR THE SUBSIDIARIES HAS, AS OF THE
RESTATEMENT EFFECTIVE DATE, ANY MATERIAL CONTINGENT LIABILITIES, UNUSUAL
LONG-TERM COMMITMENTS OR UNREALIZED LOSSES.


 


(D)                                 SINCE DECEMBER 27, 2002, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE), ASSETS,
OPERATIONS OR BUSINESS OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES, TAKEN AS
A WHOLE.

 

52

--------------------------------------------------------------------------------


 

SECTION 3.05.  Properties.  (a)  Each of Holdings, the Borrower and the
Subsidiaries has good title to, or valid leasehold interests in, all the real
and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 


(B)                                 EACH OF HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES,
COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS,
AND, TO THE KNOWLEDGE OF HOLDINGS OR THE BORROWER, THE USE THEREOF BY HOLDINGS,
THE BORROWER AND THE SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(C)                                  SCHEDULE 3.05 SETS FORTH THE ADDRESS OF
EACH REAL PROPERTY THAT IS OWNED OR LEASED BY HOLDINGS, THE BORROWER OR ANY OF
THE SUBSIDIARIES AS OF THE RESTATEMENT EFFECTIVE DATE AFTER GIVING EFFECT TO THE
TRANSACTIONS.


 


(D)                                 AS OF THE RESTATEMENT EFFECTIVE DATE, NONE
OF HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES HAS RECEIVED NOTICE OF, OR
HAS KNOWLEDGE OF, ANY PENDING OR CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING
ANY MORTGAGED PROPERTY OR ANY SPECIFIED PROPERTY OR ANY SALE OR DISPOSITION
THEREOF IN LIEU OF CONDEMNATION.  NEITHER ANY MORTGAGED PROPERTY OR ANY
SPECIFIED PROPERTY NOR ANY INTEREST THEREIN IS SUBJECT TO ANY RIGHT OF FIRST
REFUSAL, OPTION OR OTHER CONTRACTUAL RIGHT TO PURCHASE SUCH MORTGAGED PROPERTY
OR SPECIFIED PROPERTY OR INTEREST THEREIN.


 

SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened
against or affecting Holdings, the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 


(B)                                 EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT
WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NONE OF
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (I) HAS FAILED TO COMPLY WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR
OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO
ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT
TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY.


 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of Holdings, the
Borrower and the Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except

 

53

--------------------------------------------------------------------------------


 

where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

SECTION 3.08.  Investment and Holding Company Status.  None of Holdings, the
Borrower or any of the Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.09.  Taxes.  Each of Holdings, the Borrower and the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves to the extent
required by GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to result, could reasonably be expected to
result in an unsatisfied liability of Holdings, the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000 for all periods.  The
present value of all accumulated benefit obligations under all Plans (based on
the assumptions used by such Plan for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by an amount greater than $5,000,000.  The minimum
funding standards of ERISA and the Code with respect to each Plan have been
satisfied.

 

SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which Holdings,
the Borrower or any of the Subsidiaries is subject, and all other matters known
to any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Holdings and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time.

 

SECTION 3.12.  Subsidiaries.  Holdings does not have any subsidiaries other than
the Borrower and the Subsidiaries.  Schedule 3.12 sets forth the name of, and

 

54

--------------------------------------------------------------------------------


 

the ownership interest of the Borrower in, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Restatement
Effective Date.

 

SECTION 3.13.  Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of Holdings, the Borrower and the
Subsidiaries as of the Restatement Effective Date.  As of the Restatement
Effective Date, all premiums in respect of such insurance have been paid.  The
Borrower believes that the insurance maintained by or on behalf of Holdings, the
Borrower and the Subsidiaries is adequate.

 

SECTION 3.14.  Labor Matters.  As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower, threatened.  The hours
worked by and payments made to employees of Holdings, the Borrower and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such
matters.  All payments due from Holdings, the Borrower or any Subsidiary, or for
which any claim may be made against Holdings, the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Subsidiary.  The consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.

 

SECTION 3.15.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Restatement Effective Date and immediately following the making
of each Loan made on the Restatement Effective Date and after giving effect to
the application of the proceeds of such Loans, (a) the fair value of the assets
of each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is currently conducted and is proposed to be conducted
following the Restatement Effective Date.

 

SECTION 3.16.  Senior Indebtedness; Designated Senior Indebtedness.  The
Obligations constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” under and as defined in the Senior Subordinated Debt Documents and
the Subordinated Promissory Note (and to the extent any Additional Senior
Subordinated Notes are issued, the documents governing the Additional Senior
Subordinated Notes).

 

55

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  [Intentionally Omitted.]

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF EACH
LOAN PARTY SET FORTH IN THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE, AS APPLICABLE.


 


(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  Holdings and the
Borrower will furnish to the Administrative Agent and each Lender through the
Administrative Agent:

 


(A)                                  WITHIN 90 DAYS (OR SUCH SHORTER PERIOD AS
THE SEC SHALL SPECIFY FOR THE FILING OF ANNUAL REPORTS ON FORM 10-K) AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF ITS AUDITED CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND
CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY DELOITTE AND TOUCHE LLP OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A

 

56

--------------------------------------------------------------------------------


 


“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION
OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND THE SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)                                 WITHIN 45 DAYS (OR SUCH SHORTER PERIOD AS
THE SEC SHALL SPECIFY FOR THE FILING OF QUARTERLY REPORTS ON FORM 10-Q) AFTER
THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
BORROWER, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER
AND THE THEN ELAPSED PORTION OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN
THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED BY A FINANCIAL OFFICER AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND THE
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES; PROVIDED THAT THE FOREGOING SHALL NOT APPLY IF THE BORROWER IS
REQUIRED TO FILE PERIODIC REPORTS PURSUANT TO THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND HAS FILED A QUARTERLY REPORT ON FORM 10-Q WITH THE SEC,
WHICH REPORT SHALL BE FURNISHED TO THE ADMINISTRATIVE AGENT PROMPTLY FOLLOWING
SUCH FILING;


 


(C)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING WHETHER THERE HAS BEEN COMPLIANCE WITH SECTIONS 6.12, 6.13 AND
6.14 AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF
HAS OCCURRED SINCE THE DATE OF THE BORROWER’S AUDITED FINANCIAL STATEMENTS
REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE
EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;


 


(D)                                 CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT
REPORTED ON SUCH FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE
DURING THE COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY
DEFAULT AND, IF SUCH KNOWLEDGE HAS BEEN OBTAINED, DESCRIBING SUCH DEFAULT (WHICH
CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR
GUIDELINES);


 


(E)                                  WITHIN 30 DAYS AFTER THE COMMENCEMENT OF
EACH FISCAL YEAR OF THE BORROWER COMMENCING WITH THE FISCAL YEAR 2006, A
DETAILED CONSOLIDATED BUDGET FOR SUCH FISCAL YEAR (INCLUDING A PROJECTED
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED OPERATIONS AND
CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR AND SETTING FORTH THE
ASSUMPTIONS USED FOR PURPOSES OF PREPARING SUCH BUDGET) AND, PROMPTLY WHEN
AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH BUDGET;

 

57

--------------------------------------------------------------------------------


 


(F)                                    PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR
WITH ANY NATIONAL SECURITIES EXCHANGE, AS THE CASE MAY BE; AND


 


(G)                                 PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY
LOAN DOCUMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

SECTION 5.02.  Notices of Material Events.  Holdings and the Borrower will
furnish to the Administrative Agent and each Lender through the Administrative
Agent prompt written notice of the following:

 


(A)                                  THE OCCURRENCE OF ANY DEFAULT;


 


(B)                                 THE FILING OR COMMENCEMENT OF ANY ACTION,
SUIT OR PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
OR AFFECTING HOLDINGS, THE BORROWER OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(C)                                  THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN AN UNSATISFIED LIABILITY OF HOLDINGS, THE
BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $250,000; AND


 


(D)                                 ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Information Regarding Collateral.  (a)  Holdings and the Borrower
will furnish to the Administrative Agent prompt written notice of any change
(i) in any Loan Party’s name, (ii) in the jurisdiction of incorporation or
organization of any Loan Party, (iii) in any office in which any Loan Party
maintains books or records relating to Collateral owned by it, or (iv) in any
Loan Party’s organizational identification number.  Holdings and the Borrower
also agree to promptly provide the Administrative Agent with certified
organizational documents reflecting any of the changes described in the
preceding sentence.  Holdings and the Borrower agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Administrative Agent, for the benefit of the Lenders, to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.  The Borrower also

 

58

--------------------------------------------------------------------------------


 

agrees promptly to notify the Administrative Agent if any material portion of
the Collateral is damaged or destroyed.

 


(B)                                 EACH YEAR, AT THE TIME OF DELIVERY OF ANNUAL
FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT TO
CLAUSE (A) OF SECTION 5.01, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE
AGENT A CERTIFICATE OF A FINANCIAL OFFICER AND THE CHIEF LEGAL OFFICER OF THE
BORROWER (I) SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO THE PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE PERFECTION CERTIFICATE DELIVERED ON THE ORIGINAL CLOSING
DATE (AS UPDATED ON THE RESTATEMENT EFFECTIVE DATE) OR THE DATE OF THE MOST
RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION AND (II) CERTIFYING THAT
ALL UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS, AS
APPLICABLE) OR OTHER APPROPRIATE FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING
ALL REFILINGS, RERECORDINGS AND REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE
COLLATERAL HAVE BEEN FILED OF RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER
APPROPRIATE OFFICE IN EACH JURISDICTION IDENTIFIED PURSUANT TO CLAUSE (I) ABOVE
TO THE EXTENT NECESSARY TO PROTECT AND PERFECT THE SECURITY INTERESTS UNDER THE
COLLATERAL AGREEMENT FOR A PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE DATE OF
SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH RESPECT TO ANY CONTINUATION
STATEMENTS TO BE FILED WITHIN SUCH PERIOD).  EACH CERTIFICATE DELIVERED PURSUANT
TO THIS SECTION 5.03(B) SHALL IDENTIFY IN THE FORMAT OF SCHEDULE III TO THE
COLLATERAL AGREEMENT ALL INTELLECTUAL PROPERTY (AS DEFINED IN THE COLLATERAL
AGREEMENT) IN EXISTENCE ON THE DATE THEREOF AND THEN NOT LISTED ON SUCH
SCHEDULE OR PREVIOUSLY SO IDENTIFIED.


 

SECTION 5.04.  Existence; Conduct of Business.  Each of Holdings and the
Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05.  Payment of Obligations.  Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, pay its Material Indebtedness and
other material obligations, including Tax liabilities, on or before the time
that the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) Holdings, the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto to the extent required by GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.06.  Maintenance of Properties.  Each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

59

--------------------------------------------------------------------------------


 

SECTION 5.07.  Insurance.  Each of Holdings and the Borrower will, and will
cause each of the Subsidiaries to, maintain, with financially sound and
reputable insurance companies (a) insurance in such amounts (with no greater
risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required to be
maintained pursuant to the Security Documents.  The Borrower will furnish to the
Administrative Agent, promptly following its request, information in reasonable
detail as to the insurance so maintained.

 

SECTION 5.08.  Casualty and Condemnation.  The Borrower (a) will furnish to the
Administrative Agent and each Lender, through the Administrative Agent, prompt
written notice of any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding and (b) will ensure that
the Net Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of the Security Documents.

 

SECTION 5.09.  Books and Records; Inspection and Audit Rights.  Each of Holdings
and the Borrower will, and will cause each of the Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  Each
of Holdings and the Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

SECTION 5.10.  Compliance with Laws.  Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, including Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.11.  Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Loans will be used only for general corporate purposes in the ordinary
course of the Borrower’s business, including Permitted Acquisitions; provided
that no more than $70,000,000 of Revolving Loans may be used to effect Permitted
Acquisitions as provided in Section 6.04(a).  The proceeds of the Swingline
Loans will be used only for general corporate purposes in the ordinary course of
the Borrower’s business.  No part of the proceeds of any Loan and no Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.  Letters of Credit will be issued only for general
corporate purposes.

 

60

--------------------------------------------------------------------------------


 

SECTION 5.12.  Additional Subsidiaries.  If any additional Subsidiary is formed
or acquired after the Restatement Effective Date, the Borrower will, within
three Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders (through the Administrative Agent) thereof
and cause the Collateral and Guarantee Requirement to be satisfied with respect
to such Subsidiary (if it is a Subsidiary Loan Party) and with respect to any
Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf of
any Loan Party (except for Equity Interests in any Foreign Subsidiary other than
up to 65% of the outstanding voting Equity Interests and 100% of the nonvoting
Equity Interests of a Foreign Subsidiary that is owned directly by a Loan
Party).

 

SECTION 5.13.  Further Assurances.  (a)  Each of Holdings and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties. 
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 


(B)                                 IF ANY MATERIAL ASSETS (INCLUDING ANY OWNED
REAL PROPERTY OR IMPROVEMENTS THEREON OR ANY INTEREST THEREIN) ARE ACQUIRED BY
THE BORROWER OR ANY SUBSIDIARY LOAN PARTY AFTER THE RESTATEMENT EFFECTIVE DATE
(OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE COLLATERAL AGREEMENT THAT
BECOME SUBJECT TO THE LIEN OF THE COLLATERAL AGREEMENT UPON ACQUISITION
THEREOF), THE BORROWER WILL, WITHIN FIVE BUSINESS DAYS AFTER SUCH MATERIAL ASSET
IS ACQUIRED, NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS (THROUGH THE
ADMINISTRATIVE AGENT) THEREOF, AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS, THE BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A
LIEN SECURING THE OBLIGATIONS AND WILL TAKE, AND CAUSE THE SUBSIDIARY LOAN
PARTIES TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS
DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE LOAN
PARTIES; PROVIDED THAT OWNED REAL PROPERTY OR IMPROVEMENTS THEREON ACQUIRED BY
THE BORROWER OR ANY SUBSIDIARY LOAN PARTY AFTER THE RESTATEMENT EFFECTIVE DATE
SHALL NOT BE REQUIRED TO BE SUBJECTED TO A LIEN SECURING THE OBLIGATIONS UNLESS
THE BOOK VALUE OR MARKET VALUE OF SUCH REAL PROPERTY AND IMPROVEMENTS IS GREATER
THAN $5,000,000.


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall

 

61

--------------------------------------------------------------------------------


 

have been reimbursed, each of the Holdings and the Borrower covenants and agrees
with the Lenders that:

 

SECTION 6.01.  Indebtedness; Certain Equity Securities.  (a)  Neither Holdings
nor the Borrower will, nor will they permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(I)                                     INDEBTEDNESS CREATED UNDER THE LOAN
DOCUMENTS;

 

(II)                                  IN THE CASE OF THE BORROWER, THE SENIOR
SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED (X)
$200,000,000 LESS (Y) THE AGGREGATE PRINCIPAL AMOUNT OF SENIOR SUBORDINATED
NOTES REDEEMED, REPURCHASED OR RETIRED PURSUANT TO SECTION 6.08 (AND EXTENSIONS,
RENEWALS AND REPLACEMENTS OF ANY SUCH SENIOR SUBORDINATED NOTES THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF AND THAT DO NOT HAVE
TERMS LESS FAVORABLE TO THE LENDERS AND THE BORROWER THAN THE SENIOR
SUBORDINATED NOTES);

 

(III)                               INDEBTEDNESS EXISTING ON THE ORIGINAL
CLOSING DATE (OTHER THAN THE SENIOR SUBORDINATED NOTES) AND SET FORTH IN
SCHEDULE 6.01 AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN
EARLIER MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF;

 

(IV)                              INDEBTEDNESS OF THE BORROWER TO HOLDINGS OR
ANY SUBSIDIARY AND OF ANY SUBSIDIARY TO HOLDINGS, THE BORROWER OR ANY OTHER
SUBSIDIARY; PROVIDED THAT (A) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN
PARTY TO THE BORROWER OR ANY SUBSIDIARY LOAN PARTY SHALL BE SUBJECT TO
SECTION 6.04 AND (B) INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY AND
INDEBTEDNESS OF ANY SUBSIDIARY LOAN PARTY TO ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY LOAN PARTY SHALL BE SUBORDINATED TO THE OBLIGATIONS ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(V)                                 GUARANTEES BY HOLDINGS, THE BORROWER OF
INDEBTEDNESS OF ANY SUBSIDIARY AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (A) THE INDEBTEDNESS SO
GUARANTEED IS PERMITTED BY THIS SECTION, (B) GUARANTEES BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS
NOT A LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04 AND (C) THE SUBORDINATED DEBT
SHALL NOT BE GUARANTEED BY ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY
AND ANY SUCH GUARANTEE SHALL BE SUBORDINATED TO THE OBLIGATIONS OF THE
APPLICABLE SUBSIDIARY ON THE SAME TERMS AS THE SUBORDINATED DEBT IS SUBORDINATED
TO ITS OBLIGATIONS;

 

(VI)                              INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY
INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR
CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS (OTHER THAN CAPITAL LEASE
OBLIGATIONS INCURRED PURSUANT TO CLAUSE (X) OF THIS SECTION 6.01(A)), AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A

 

62

--------------------------------------------------------------------------------


 

LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS,
RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER MATURITY DATE OR
DECREASED WEIGHTED AVERAGE LIFE THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS IS
INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF
SUCH CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (VI) SHALL NOT EXCEED $10,000,000 AT ANY
TIME OUTSTANDING;

 

(VII)                           (A) INDEBTEDNESS OF ANY PERSON THAT BECOMES A
SUBSIDIARY AFTER THE DATE HEREOF, PROVIDED THAT (1) SUCH INDEBTEDNESS EXISTS AT
THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF
OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (2) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (VII) SHALL NOT EXCEED
$15,000,000 AT ANY TIME OUTSTANDING AND (B) ANY REFINANCINGS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS PURSUANT TO THE PRECEDING CLAUSE (A) THAT
DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF;

 

(VIII)                        IN THE CASE OF THE BORROWER, (A) THE ADDITIONAL
SENIOR SUBORDINATED NOTES; PROVIDED THAT THE PROCEEDS OF SUCH ADDITIONAL SENIOR
SUBORDINATED NOTES SHALL BE USED (1) IF NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM, TO FINANCE A PERMITTED ACQUISITION
PURSUANT TO SECTION 6.04(A) OR (2) TO REPAY TERM LOANS AND (B) EXTENSIONS,
RENEWALS AND REPLACEMENTS OF ANY SUCH ADDITIONAL SENIOR SUBORDINATED NOTES THAT
DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF AND THAT DO NOT HAVE
TERMS LESS FAVORABLE TO THE LENDERS AND THE BORROWER THAN THE ADDITIONAL SENIOR
SUBORDINATED NOTES;

 

(IX)                                [INTENTIONALLY OMITTED.]

 

(X)                                   INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY CONSISTING OF CAPITAL LEASE OBLIGATIONS INCURRED IN CONNECTION WITH
THE SALE AND LEASEBACK TRANSACTIONS RELATING TO THE SPECIFIED PROPERTIES
PERMITTED BY SECTION 6.06(B);

 

(XI)                                THE SUBORDINATED PROMISSORY NOTE AND ANY
PLEDGE OF THE EQUITY INTERESTS OF BUYERS ACCESS OWNED BY GLENWOOD ACQUISITION
LLC TO SECURE THE SUBORDINATED PROMISSORY NOTE;

 

(XII)                             OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $20,000,000 AT ANY TIME OUTSTANDING; PROVIDED
THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF SUBSIDIARIES THAT ARE NOT
LOAN PARTIES PERMITTED BY THIS CLAUSE (XII) SHALL NOT EXCEED $7,500,000 AT ANY
TIME OUTSTANDING; AND

 

63

--------------------------------------------------------------------------------


 

(XIII)                          LETTERS OF CREDIT OR BANK GUARANTEES (OTHER THAN
LETTERS OF CREDIT ISSUED PURSUANT TO SECTION 2.05) HAVING AN AGGREGATE FACE
AMOUNT NOT IN EXCESS OF $10,000,000.

 


(B)                                 NEITHER HOLDINGS NOR THE BORROWER WILL, NOR
WILL THEY PERMIT ANY SUBSIDIARY TO, ISSUE ANY PREFERRED EQUITY INTERESTS OTHER
THAN QUALIFIED PREFERRED STOCK ISSUED TO THE PERMITTED INVESTORS.


 

SECTION 6.02.  Liens.  Neither Holdings nor the Borrower will, nor will they
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 


(A)                                  LIENS CREATED UNDER THE LOAN DOCUMENTS;


 


(B)                                 PERMITTED ENCUMBRANCES;


 


(C)                                  ANY LIEN ON ANY PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY EXISTING ON THE ORIGINAL CLOSING DATE AND SET FORTH
IN SCHEDULE 6.02; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(D)                                 ANY LIEN EXISTING ON ANY PROPERTY OR ASSET
PRIOR TO THE ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING
ON ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT
(I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH
LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY
SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY, AS THE CASE MAY BE, AND EXTENSIONS, RENEWALS AND REPLACEMENTS
THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(E)                                  LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED,
CONSTRUCTED OR IMPROVED BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT
(I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (VI) OF
SECTION 6.01(A), (II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED
THEREBY ARE INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE
COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH
FIXED OR CAPITAL ASSETS AND (IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY
OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

 

64

--------------------------------------------------------------------------------


 


(F)                                    LIENS THAT ARE CONTRACTUAL RIGHTS OF
SET-OFF RELATING TO DEPOSIT ACCOUNTS IN FAVOR OF BANKS AND OTHER DEPOSITARY
INSTITUTIONS IN THE ORDINARY COURSE OF BUSINESS;


 


(G)                                 LIENS OF A COLLECTION BANK ARISING IN THE
ORDINARY COURSE OF BUSINESS UNDER SECTION 4-210 OF THE UNIFORM COMMERCIAL CODE
IN EFFECT IN THE RELEVANT JURISDICTION COVERING ONLY THE ITEMS BEING COLLECTED
UPON;


 


(H)                                 LIENS DISCLOSED ON ANY TITLE INSURANCE
POLICY IN RESPECT OF A MORTGAGED PROPERTY REASONABLY APPROVED BY THE
ADMINISTRATIVE AGENT OR ANY LIEN OF ANY LESSEE REASONABLY APPROVED BY THE
ADMINISTRATIVE AGENT;


 


(I)                                     ANY LIEN ARISING OUT OF THE PLEDGE OF
THE EQUITY INTERESTS OWNED BY GLENWOOD ACQUISITION LLC IN BUYERS ACCESS
PERMITTED BY CLAUSE (XI) OF SECTION 6.01(A);


 


(J)                                     ANY INTEREST OR TITLE OF A LESSOR UNDER
ANY LEASE ENTERED INTO BY THE BORROWER AND ANY LIEN ARISING FROM PRECAUTIONARY
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (OR EQUIVALENT FILINGS,
REGISTRATIONS OR AGREEMENTS IN FOREIGN JURISDICTIONS) RELATING TO AND COVERING
ONLY EQUIPMENT LEASED IN ACCORDANCE WITH ANY LOAN DOCUMENT;


 


(K)                                  LIENS ARISING OUT OF SALE AND LEASEBACK
TRANSACTIONS RELATING TO THE SPECIFIED PROPERTIES PERMITTED BY SECTION 6.06(B);


 


(L)                                     LIENS SECURING OBLIGATIONS IN RESPECT OF
TRADE-RELATED LETTERS OF CREDIT PERMITTED UNDER SECTION 6.01(XIII), WHICH LIENS
SHALL COVER ONLY THE GOODS (OR THE DOCUMENTS OF TITLE IN RESPECT OF SUCH GOODS)
FINANCED BY SUCH LETTERS OF CREDIT AND THE PROCEEDS AND PRODUCTS THEREOF; AND


 


(M)                               LIENS ON INVENTORY TO SECURE TRADE ACCOUNTS
PAYABLE OWED TO GENERAL ELECTRIC COMPANY AND ITS AFFILIATES IN THE ORDINARY
COURSE OF BUSINESS, PROVIDED THAT (A) SUCH ACCOUNTS PAYABLE ARE NOT OVERDUE AND,
IN ANY EVENT, ARE PAID WITHIN 8 BUSINESS DAYS AFTER INCURRENCE, (B) THE
AGGREGATE AMOUNT OF SUCH ACCOUNTS PAYABLE THAT ARE SECURED BY SUCH LIENS AND
OUTSTANDING AT ANY ONE TIME SHALL NOT EXCEED $5,000,000, (C) SUCH LIENS ARE
CREATED PURSUANT TO ARRANGEMENTS IN EXISTENCE ON DECEMBER 17, 2004, OR ENTERED
INTO AFTER SUCH DATE ON TERMS NO LESS FAVORABLE TO THE BORROWER AND THE
SUBSIDIARIES THAN THOSE IN EXISTENCE ON SUCH DATE AND (D) THE INVENTORY SUBJECT
TO SUCH LIENS WAS MANUFACTURED BY, OR SOLD UNDER A TRADE NAME OR TRADEMARK USED
BY, GENERAL ELECTRIC COMPANY OR ITS AFFILIATES.


 

SECTION 6.03.  Fundamental Changes.  (a)  Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) the Borrower may merge with and

 

65

--------------------------------------------------------------------------------


 

into Holdings, (ii) any Person may merge into the Borrower in a transaction in
which the surviving entity is a Person organized or existing under the laws of
the United States of America, any State thereof or the District of Columbia and,
if such surviving entity is not the Borrower, such Person expressly assumes, in
writing, all of the obligations of the Borrower under the Loan Documents,
(iii) any Person may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and, if any party to such merger is a
Subsidiary Loan Party, is a Subsidiary Loan Party, and (iv) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 


(B)                                 THE BORROWER WILL NOT, AND HOLDINGS AND THE
BORROWER WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENGAGE TO ANY MATERIAL
EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY THE
BORROWER AND THE SUBSIDIARIES ON THE RESTATEMENT EFFECTIVE DATE AND BUSINESSES
REASONABLY RELATED THERETO.


 


(C)                                  GLENWOOD ACQUISITION LLC WILL NOT ENGAGE IN
ANY BUSINESS OR ACTIVITY OTHER THAN THE OWNERSHIP OF EQUITY INTERESTS IN BUYERS
ACCESS AND ACTIVITIES INCIDENTAL THERETO.  GLENWOOD ACQUISITION LLC WILL NOT OWN
OR ACQUIRE ANY ASSETS (OTHER THAN EQUITY INTERESTS IN BUYERS ACCESS, CASH AND
PERMITTED INVESTMENTS) OR INCUR ANY LIABILITIES (OTHER THAN LIABILITIES UNDER
THE LOAN DOCUMENTS, LIABILITIES IN RESPECT OF GUARANTEES PERMITTED BY
SECTION 6.01, LIABILITIES IMPOSED BY LAW, INCLUDING TAX LIABILITIES, AND OTHER
LIABILITIES INCIDENTAL TO ITS EXISTENCE AND PERMITTED BUSINESS AND ACTIVITIES).


 


(D)                                 HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR
ACTIVITY, OR OWN OR ACQUIRE ANY ASSETS OR INCUR ANY LIABILITIES, OTHER THAN IN
CONNECTION WITH (I) THE OWNERSHIP OF ALL THE OUTSTANDING EQUITY INTERESTS IN THE
BORROWER, (II) THE MAINTENANCE OF ITS CORPORATE EXISTENCE AS A PUBLIC COMPANY,
(III) THE CONSUMMATION OF THE TRANSACTIONS (INCLUDING THE PAYMENT OF CUSTOMARY
FEES AND EXPENSES IN CONNECTION THEREWITH), (IV) THE PERFORMANCE OF ITS
OBLIGATIONS UNDER AND IN CONNECTION WITH THE LOAN DOCUMENTS, (V) THE
CONSUMMATION OF ANY OFFERING OF ITS EQUITY INTERESTS PERMITTED UNDER THE TERMS
OF THIS AGREEMENT (INCLUDING THE PAYMENT OF CUSTOMARY FEES AND EXPENSES IN
CONNECTION THEREWITH), (VI) THE ORDINARY COURSE GRANT OF COMMON STOCK TO
EMPLOYEES AND DIRECTORS PURSUANT TO THE TERMS OF ANY EMPLOYEE BENEFIT OR STOCK
OPTION PLAN; PROVIDED THAT, IN THE EVENT OF ANY MERGER OF THE BORROWER AND
HOLDINGS PURSUANT TO CLAUSE (A) ABOVE, HOLDINGS MAY ENGAGE IN THE ACTIVITIES
PERMITTED UNDER CLAUSE (B) ABOVE AND (VII) INVESTMENTS IN ITS SUBSIDIARIES AS
PERMITTED BY SECTION 6.01 AND SECTION 6.04.


 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions. 
Neither Holdings or the Borrower will, nor will they permit any of the
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
Equity Interests in or evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other

 

66

--------------------------------------------------------------------------------


 

interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 


(A)                                  PERMITTED ACQUISITIONS; PROVIDED THAT THE
AGGREGATE CASH CONSIDERATION PAID OR REQUIRED TO BE PAID BY THE BORROWER OR A
WHOLLY OWNED SUBSIDIARY IN CONNECTION WITH EACH PERMITTED ACQUISITION DOES NOT
EXCEED THE SUM OF (A) RETAINED EXCESS CASH FLOW FOR THE FISCAL YEAR ENDED
IMMEDIATELY PRIOR TO THE DATE OF SUCH PERMITTED ACQUISITION (TO THE EXTENT NOT
PREVIOUSLY APPLIED TO REPURCHASE SUBORDINATED DEBT, TO MAKE PERMITTED
ACQUISITIONS OR TO MAKE CAPITAL EXPENDITURES), PLUS (B) CASH GENERATED IN THE
ORDINARY COURSE OF THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES, PLUS
(C) THE NET PROCEEDS FROM ANY ISSUANCE OF EQUITY INTERESTS OF HOLDINGS (OTHER
THAN IN CONNECTION WITH THE INITIAL PUBLIC OFFERING) DURING THE PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS ENDED IMMEDIATELY PRIOR TO THE DATE OF SUCH
PERMITTED ACQUISITION (TO THE EXTENT NOT PREVIOUSLY APPLIED TO REPURCHASE
SUBORDINATED DEBT, TO MAKE PERMITTED ACQUISITIONS, TO MAKE CAPITAL EXPENDITURES
OR TO MAKE INVESTMENTS UNDER SECTION 6.04(M)), PLUS (D) (I) BORROWINGS UNDER THE
REVOLVING FACILITY IN AN AMOUNT EQUAL TO (X) $70,000,000, MINUS (Y) THE
AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS OUTSTANDING IMMEDIATELY PRIOR TO
THE DATE OF SUCH PERMITTED ACQUISITION THE PROCEEDS OF WHICH WERE APPLIED
PREVIOUSLY TO FINANCE PERMITTED ACQUISITIONS, PLUS (E) THE PROCEEDS FROM ANY
INCREMENTAL EXTENSIONS OF CREDIT (TO THE EXTENT NOT PREVIOUSLY APPLIED TO MAKE
PERMITTED ACQUISITIONS OR TO PREPAY REVOLVING LOANS), PLUS (F) IN THE EVENT
THAT, ON A PRO FORMA BASIS AS OF THE LAST DAY OF MOST RECENTLY ENDED FISCAL
QUARTER OF THE BORROWER FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE, THE NET
LEVERAGE RATIO IS MORE THAN 0.25 BELOW THE MAXIMUM PERMITTED NET LEVERAGE RATIO
AS OF THE END OF SUCH FISCAL QUARTER, AS SET FORTH IN SECTION 6.13, THE NET
PROCEEDS OF ADDITIONAL SENIOR SUBORDINATED NOTES;


 


(B)                                 PERMITTED INVESTMENTS;


 


(C)                                  INVESTMENTS EXISTING ON THE ORIGINAL
CLOSING DATE AND SET FORTH ON SCHEDULE 6.04;


 


(D)                                 INVESTMENTS BY HOLDINGS, THE BORROWER AND
THE SUBSIDIARIES IN EQUITY INTERESTS IN THEIR RESPECTIVE SUBSIDIARIES; PROVIDED
THAT (I) ANY SUCH EQUITY INTERESTS HELD BY A LOAN PARTY SHALL BE PLEDGED
PURSUANT TO THE COLLATERAL AGREEMENT (SUBJECT TO THE LIMITATIONS APPLICABLE TO
EQUITY INTERESTS OF A FOREIGN SUBSIDIARY OR A JOINT VENTURE REFERRED TO IN THE
DEFINITION OF THE TERM “COLLATERAL AND GUARANTEE REQUIREMENT”) AND (II) THE
AGGREGATE AMOUNT OF INVESTMENTS BY LOAN PARTIES IN, AND LOANS AND ADVANCES BY
LOAN PARTIES TO, AND GUARANTEES BY LOAN PARTIES OF INDEBTEDNESS OF, SUBSIDIARIES
THAT ARE NOT LOAN PARTIES (INCLUDING ALL SUCH INVESTMENTS, LOANS, ADVANCES AND
GUARANTEES EXISTING ON THE RESTATEMENT EFFECTIVE DATE) SHALL NOT EXCEED
$7,500,000 AT ANY TIME OUTSTANDING;


 


(E)                                  LOANS OR ADVANCES MADE BY HOLDINGS OR THE
BORROWER TO ANY SUBSIDIARY AND MADE BY ANY SUBSIDIARY TO THE BORROWER OR ANY
OTHER SUBSIDIARY; PROVIDED THAT (I) ANY SUCH LOANS AND ADVANCES MADE BY A LOAN
PARTY SHALL BE

 

67

--------------------------------------------------------------------------------


 


EVIDENCED BY A PROMISSORY NOTE PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT AND
(II) THE AMOUNT OF SUCH LOANS AND ADVANCES MADE BY LOAN PARTIES TO SUBSIDIARIES
THAT ARE NOT LOAN PARTIES SHALL BE SUBJECT TO THE LIMITATION SET FORTH IN CLAUSE
(D)(II) ABOVE;


 


(F)                                    GUARANTEES CONSTITUTING INDEBTEDNESS
PERMITTED BY SECTION 6.01; PROVIDED THAT (I) A SUBSIDIARY SHALL NOT GUARANTEE
THE SUBORDINATED DEBT UNLESS (A) SUCH SUBSIDIARY ALSO HAS GUARANTEED THE
OBLIGATIONS PURSUANT TO THE COLLATERAL AGREEMENT AND (B) SUCH GUARANTEE OF THE
SUBORDINATED DEBT IS SUBORDINATED TO SUCH GUARANTEE OF THE OBLIGATIONS ON TERMS
NO LESS FAVORABLE TO THE LENDERS THAN THE SUBORDINATION PROVISIONS OF THE
SUBORDINATED DEBT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF
SUBSIDIARIES THAT ARE NOT LOAN PARTIES THAT IS GUARANTEED BY ANY LOAN PARTY
SHALL BE SUBJECT TO THE LIMITATION SET FORTH IN CLAUSE (D)(II) ABOVE;


 


(G)                                 INVESTMENTS RECEIVED IN CONNECTION WITH THE
BANKRUPTCY OR REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND
DISPUTES WITH, CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;


 


(H)                                 RECEIVABLES OWING TO THE BORROWER OR A
SUBSIDIARY IF CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE
OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE TERMS; PROVIDED THAT SUCH
TRADE TERMS MAY INCLUDE SUCH CONCESSIONARY TRADE TERMS AS THE BORROWER OR ANY
SUCH SUBSIDIARY DEEMS REASONABLE UNDER THE CIRCUMSTANCES;


 


(I)                                     INVESTMENTS CONSISTING OF EQUITY
INTERESTS, OBLIGATIONS, SECURITIES OR OTHER PROPERTY RECEIVED IN SETTLEMENT OF
DELINQUENT ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS AND OWING TO THE BORROWER
OR ANY SUBSIDIARY OR IN SATISFACTION OF JUDGMENTS;


 


(J)                                     INVESTMENTS IN PAYROLL, TRAVEL AND
SIMILAR ADVANCES TO COVER MATTERS THAT ARE EXPECTED AT THE TIME OF SUCH ADVANCES
ULTIMATELY TO BE TREATED AS EXPENSES FOR ACCOUNTING PURPOSES AND THAT ARE MADE
IN THE ORDINARY COURSE OF BUSINESS;


 


(K)                                  LOANS OR ADVANCES TO EMPLOYEES MADE IN THE
ORDINARY COURSE OF BUSINESS OF THE BORROWER OR A SUBSIDIARY NOT EXCEEDING
$1,000,000 IN THE AGGREGATE OUTSTANDING AT ANY ONE TIME;


 


(L)                                     INVESTMENTS IN THE FORM OF SWAP
AGREEMENTS PERMITTED UNDER SECTION 6.07;


 


(M)                               INVESTMENTS BY THE BORROWER OR ANY SUBSIDIARY
FINANCED WITH THE NET PROCEEDS FROM ANY ISSUANCE OF EQUITY INTERESTS OF HOLDINGS
DURING THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDED IMMEDIATELY PRIOR TO
THE DATE OF SUCH INVESTMENT (TO THE EXTENT NOT PREVIOUSLY APPLIED TO REPURCHASE
SUBORDINATED DEBT, TO MAKE PERMITTED ACQUISITIONS, TO MAKE CAPITAL EXPENDITURES
OR TO MAKE INVESTMENTS UNDER THIS CLAUSE (M)); AND

 

68

--------------------------------------------------------------------------------


 


(N)                                 OTHER INVESTMENTS IN AN AGGREGATE AMOUNT, AS
VALUED AT COST AT THE TIME EACH SUCH INVESTMENT IS MADE, NOT EXCEEDING
$20,000,000 IN THE AGGREGATE FOR ALL SUCH INVESTMENTS MADE FROM AND AFTER THE
RESTATEMENT EFFECTIVE DATE PLUS AN AMOUNT EQUAL TO ANY REPAYMENTS, INTEREST,
RETURNS, PROFITS, DISTRIBUTIONS, INCOME AND SIMILAR AMOUNTS ACTUALLY RECEIVED IN
CASH IN RESPECT OF ANY SUCH INVESTMENT (WHICH AMOUNT SHALL NOT EXCEED THE AMOUNT
OF SUCH INVESTMENT VALUED AT COST AT THE TIME SUCH INVESTMENT WAS MADE).


 

SECTION 6.05.  Asset Sales.  Neither Holdings nor the Borrower will, nor will
they permit any of the Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will
Holdings or the Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to the Borrower or another Subsidiary in
compliance with Section 6.04), except:

 


(A)                                  SALES, TRANSFERS AND DISPOSITIONS OF
INVENTORY, USED, OBSOLETE, WORN OUT OR SURPLUS EQUIPMENT OR PROPERTY AND
PERMITTED INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 SALES, TRANSFERS AND DISPOSITIONS TO THE
BORROWER OR A SUBSIDIARY; PROVIDED THAT ANY SUCH SALES, TRANSFERS OR
DISPOSITIONS INVOLVING A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN
COMPLIANCE WITH SECTION 6.09;


 


(C)                                  SALES, TRANSFERS AND DISPOSITIONS OF THE
SPECIFIED PROPERTIES;


 


(D)                                 SALES, TRANSFERS AND DISPOSITIONS OF
ACCOUNTS RECEIVABLE IN CONNECTION WITH THE COMPROMISE, SETTLEMENT OR COLLECTION
THEREOF;


 


(E)                                  SALES, TRANSFERS AND DISPOSITIONS OF
INVESTMENTS PERMITTED BY SECTION 6.04(G);


 


(F)                                    WITHIN 360 DAYS AFTER THE CONSUMMATION OF
A PERMITTED ACQUISITION, THE SALE, TRANSFER OR DISPOSITION OF ASSETS ACQUIRED IN
CONNECTION WITH SUCH PERMITTED ACQUISITION AND NOT REQUIRED IN THE OPERATION OF
THE BUSINESS OF THE BORROWER OR ANY OF THE SUBSIDIARIES;


 


(G)                                 SALES, TRANSFERS AND DISPOSITIONS OF EQUITY
INTERESTS IN BUYERS ACCESS IN ACCORDANCE WITH THE TERMS OF THE BUYERS ACCESS
OPERATING AGREEMENT;


 


(H)                                 SALES, TRANSFERS AND OTHER DISPOSITIONS OF
ASSETS (OTHER THAN EQUITY INTERESTS IN A SUBSIDIARY UNLESS 100% OF SUCH
SUBSIDIARY) THAT ARE NOT PERMITTED BY ANY OTHER CLAUSE OF THIS SECTION; PROVIDED
THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN RELIANCE UPON THIS CLAUSE (D) SHALL NOT EXCEED
$2,500,000 DURING ANY FISCAL YEAR OF THE BORROWER;


 


(I)                                     SALES, TRANSFERS AND DISPOSITIONS OF
INDIVIDUAL OR GROUPS OF RELATED ASSETS WITH A FAIR VALUE OF LESS THAN $500,000;
PROVIDED THAT SALES, TRANSFERS AND DISPOSITIONS OF INDIVIDUAL OR GROUPS OF
RELATED ASSETS PURSUANT TO THIS CLAUSE (I)

 

69

--------------------------------------------------------------------------------


 


SHALL NOT EXCEED $10,000,000 IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT;
AND

 


(J)                                     SALES OF A NON-CORE LINE OF BUSINESS FOR
A PURCHASE PRICE NOT TO EXCEED $10,000,000; PROVIDED THAT SALES OF NON-CORE
LINES OF BUSINESS PURSUANT TO THIS CLAUSE (J) SHALL NOT EXCEED $25,000,000 IN
THE AGGREGATE DURING THE TERM OF THIS AGREEMENT.


 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (d) and (i) above) shall be
made for fair value and for at least 80% cash consideration.

 

SECTION 6.06.  Sale and Leaseback Transactions.  Neither Holdings nor the
Borrower will, and nor will they permit any of the Subsidiaries to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for (a) any such sale of any fixed or
capital assets that is made for cash consideration in an amount not less than
the cost of such fixed or capital asset and is consummated within 90 days after
Holdings, the Borrower or such Subsidiary acquires or completes the construction
of such fixed or capital asset and (b) any transaction involving the Specified
Properties.

 

SECTION 6.07.  Swap Agreements.  Neither Holdings nor the Borrower will, and nor
will they permit any of the Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which
Holdings, the Borrower or any Subsidiary has actual exposure (other than those
in respect of Equity Interests of Holdings, the Borrower or any of the
Subsidiaries) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Holdings, the Borrower or any
Subsidiary.

 

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.  (a)  The
Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) each of Holdings
and the Borrower may declare and pay dividends with respect to its common stock,
payable solely in additional shares of its common stock, and Holdings may
declare and pay dividends with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock,
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock, (iii) the Borrower may make Restricted Payments to Holdings to
permit Holdings to make payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of Holdings, the
Borrower and the Subsidiaries in an aggregate amount not to exceed $7,500,000
during any fiscal year, (iv) so long as no Default has occurred and is
continuing or would result therefrom, the Borrower may make Restricted Payments
to Holdings to permit Holdings to make

 

70

--------------------------------------------------------------------------------


 

payments of or on account of monitoring or management or similar fees payable to
the Permitted Investors in an aggregate amount in any fiscal year not in excess
of $500,000 (plus any reasonable out-of-pocket expenses in connection
therewith), (v) Holdings may (A) redeem the Qualified Preferred Stock pursuant
to a conversion into common stock of Holdings and (B) make any Restricted
Payments in connection with such conversion, in each case, in accordance with
the terms of the Qualified Preferred Stock, (vi) the Borrower may make
Restricted Payments to Holdings at such times and in such amounts (A) not
exceeding $3,000,000 during any fiscal year, as shall be necessary to permit
Holdings to discharge its corporate overhead (including franchise taxes and
directors fees) and other permitted liabilities and to make payments permitted
by Section 6.09 and (B) as shall be necessary to pay any taxes that are due and
payable by Holdings as part of a consolidated group that includes the Borrower,
to the extent that such taxes relate to the operations of the Borrower and the
Subsidiaries, (vii) the holders of the Existing Preferred Stock may receive cash
consideration in the Merger in an aggregate amount not to exceed $55,000,000,
(viii) so long as no Default shall have occurred and be continuing or would
result therefrom, Holdings may repurchase, redeem or retire its outstanding
Equity Interests or make other Restricted Payments (and the Borrower may make
Restricted Payments the proceeds of which are to be used by Holdings to effect
such repurchases, redemptions or retirements) in an aggregate amount not to
exceed (A) in the event the Net Leverage Ratio on a Pro Forma Basis as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available is greater than or equal to 2.00 to 1.00, (x)
$10,000,000 minus (y) the aggregate amount of Restricted Payments previously
made pursuant to this clause (viii), (B) in the event the Net Leverage Ratio on
a Pro Forma Basis as of the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements are available is less than 2.00
to 1.00 and greater than or equal to 1.50 to 1.00, (x) $25,000,000 minus (y) the
aggregate amount of Restricted Payments previously made pursuant to this clause
(viii) and (C) in the event the Net Leverage Ratio on a Pro Forma Basis as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available is less than 1.50 to 1.00, (x) $40,000,000
minus (y) the aggregate amount of Restricted Payments previously made pursuant
to this clause (viii) and (ix) so long as no Default shall have occurred and be
continuing or would result therefrom, Holdings may declare and pay dividends in
respect of the shares of its common stock (and the Borrower may make Restricted
Payments the proceeds of which are used by Holdings to make such dividend
payments) in an aggregate amount not to exceed $2,000,000 during any fiscal
year.

 


(B)                                 NEITHER HOLDINGS NOR THE BORROWER WILL, NOR
WILL THEY PERMIT ANY SUBSIDIARY TO, MAKE OR AGREE TO PAY OR MAKE, DIRECTLY OR
INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR
OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR INTEREST ON ANY
INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES
OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF
THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION
OF ANY INDEBTEDNESS, EXCEPT:


 

(I)                                     PAYMENT OF INDEBTEDNESS CREATED UNDER
THE LOAN DOCUMENTS;

 

71

--------------------------------------------------------------------------------


 

(II)                                  PAYMENT OF REGULARLY SCHEDULED INTEREST
AND PRINCIPAL PAYMENTS AS AND WHEN DUE IN RESPECT OF ANY INDEBTEDNESS, OTHER
THAN PAYMENTS IN RESPECT OF THE SUBORDINATED DEBT OR THE SUBORDINATED PROMISSORY
NOTE PROHIBITED BY THE SUBORDINATION PROVISIONS THEREOF;

 

(III)                               REFINANCINGS OF INDEBTEDNESS TO THE EXTENT
PERMITTED BY SECTION 6.01;

 

(IV)                              PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES
DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS
SECURING SUCH INDEBTEDNESS;

 

(V)                                 REDEMPTION OF THE SENIOR SUBORDINATED NOTES
IN ACCORDANCE WITH THE TERMS OF THE SENIOR SUBORDINATED NOTES INDENTURE WITH THE
NET PROCEEDS OF THE INITIAL PUBLIC OFFERING (INCLUDING ANY PREMIUM (IF ANY) AND
ACCRUED AND UNPAID INTEREST THEREON TO THE DATE OF SUCH REDEMPTION); PROVIDED
THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF SENIOR SUBORDINATED NOTES REDEEMED
PURSUANT TO THIS CLAUSE (V) DOES NOT EXCEED 35% OF THE AGGREGATE PRINCIPAL
AMOUNT OF SENIOR SUBORDINATED NOTES OUTSTANDING IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE TRANSACTIONS AND (B) SUCH REDEMPTION OCCURS NO LATER THAN 90
DAYS FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS;

 

(VI)                              REDEMPTION, REPURCHASE AND RETIREMENT OF
SUBORDINATED DEBT (INCLUDING ANY PREMIUM (IF ANY) AND ACCRUED AND UNPAID
INTEREST THEREON TO THE DATE OF SUCH REDEMPTION, REPURCHASE OR RETIREMENT) WITH
THE NET PROCEEDS OF ANY ISSUANCE OF EQUITY INTERESTS OF HOLDINGS (OTHER THAN THE
INITIAL PUBLIC OFFERING) DURING THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS
ENDED IMMEDIATELY PRIOR TO THE DATE OF SUCH REDEMPTION, REPURCHASE OR RETIREMENT
(TO THE EXTENT NOT PREVIOUSLY APPLIED TO REPURCHASE SUBORDINATED DEBT, TO MAKE
PERMITTED ACQUISITIONS, TO MAKE CAPITAL EXPENDITURES OR TO MAKE INVESTMENTS
UNDER SECTION 6.04 (M)); AND

 

(VII)                           REDEMPTION, REPURCHASE AND RETIREMENT OF
SUBORDINATED DEBT (INCLUDING ANY PREMIUM (IF ANY) AND ACCRUED AND UNPAID
INTEREST THEREON TO THE DATE OF SUCH REDEMPTION OR REPURCHASE), AT ANY TIME
DURING ANY FISCAL YEAR IN AN AGGREGATE AMOUNT EQUAL TO (A) $25,000,000, PLUS
(B) RETAINED EXCESS CASH FLOW FOR THE PREVIOUS FISCAL YEAR (TO THE EXTENT SUCH
RETAINED EXCESS CASH FLOW HAS NOT BEEN APPLIED PREVIOUSLY TO MAKE PERMITTED
ACQUISITIONS, TO REPURCHASE SUBORDINATED DEBT OR TO MAKE CAPITAL EXPENDITURES).

 


(C)                                  IF, AS A RESULT OF THE RECEIPT OF ANY NET
PROCEEDS BY THE BORROWER OR ANY SUBSIDIARY IN CONNECTION WITH ANY SALE, TRANSFER
OR OTHER DISPOSITION PURSUANT TO SECTION 6.05(C) OR (G), THE BORROWER WOULD BE
REQUIRED BY THE TERMS OF THE SENIOR SUBORDINATED NOTES DOCUMENTS OR THE TERMS OF
ANY ADDITIONAL SENIOR SUBORDINATED NOTES TO REDEEM OR REPURCHASE (OR TO MAKE AN
OFFER TO REDEEM OR REPURCHASE) ANY SENIOR SUBORDINATED NOTES OR ADDITIONAL
SENIOR SUBORDINATED NOTES, THEN THE BORROWER SHALL, OR SHALL CAUSE ONE OR MORE
OF ITS SUBSIDIARIES TO, (I) PREPAY TERM LOANS IN ACCORDANCE WITH SECTION 2.11 AS
IF SUCH SALE, TRANSFER OR DISPOSITION CONSTITUTED A “PREPAYMENT EVENT” OR
(II) ACQUIRE REAL PROPERTY, EQUIPMENT OR OTHER TANGIBLE ASSETS, IN EACH CASE IN
A MANNER

 

72

--------------------------------------------------------------------------------


 


THAT WILL ELIMINATE ANY REQUIREMENT TO REDEEM OR REPURCHASE (OR TO MAKE AN OFFER
TO REDEEM OR REPURCHASE) SUCH SENIOR SUBORDINATED NOTES AND ADDITIONAL SENIOR
SUBORDINATED NOTES.  ANY SUCH PREPAYMENT OR ACQUISITION PURSUANT TO THIS CLAUSE
(C) SHALL BE MADE PRIOR TO THE FIRST DAY ON WHICH THE BORROWER WOULD BE REQUIRED
TO REDEEM OR REPURCHASE (OR COMMENCE AN OFFER TO REDEEM OR REPURCHASE) SENIOR
SUBORDINATED NOTES OR ADDITIONAL SENIOR SUBORDINATED NOTES UNDER THE SENIOR
SUBORDINATED NOTES DOCUMENTS OR THE TERMS OF ANY SUCH ADDITIONAL SENIOR
SUBORDINATED NOTES, AS APPLICABLE.

 

SECTION 6.09.  Transactions with Affiliates.  Except as set forth on
Schedule 6.09, neither Holdings nor the Borrower will, nor will they permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and the Subsidiary Loan Parties
not involving any other Affiliate, (c) any investment permitted by Sections
6.04(d)(ii), (e), (f), (m) or (n) or any Restricted Payment permitted by
Section 6.08, (d) customary compensation and reimbursement of expenses of
officers and directors of any Loan Party, including the issuance of Equity
Interests of Holdings, in each case in the ordinary course of business and
(e) any sale or disposition of inventory by the Borrower or any Subsidiary to
wholly owned Foreign Subsidiaries in the ordinary course of business, at a price
not less than the cost of such inventory.

 

SECTION 6.10.  Restrictive Agreements.  Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or Senior Subordinated Debt Document, or the terms of
any Additional Senior Subordinated Notes (to the extent such restrictions or
conditions are no more restrictive than those with respect to Senior
Subordinated Notes), (ii) the foregoing shall not apply to restrictions and
conditions existing on or about the date hereof and identified on Schedule 6.10
(but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets

 

73

--------------------------------------------------------------------------------


 

securing such Indebtedness and (v) clause (a) of the foregoing shall not apply
to customary provisions in leases restricting the assignment thereof.

 

SECTION 6.11.  Amendment of Material Documents.  Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, amend, modify or waive
any of its rights under (a) any Senior Subordinated Debt Document, (b) the
Subordinated Promissory Note, (c) its certificate of incorporation, by-laws or
other organizational documents (other than to change its name) or (d) the terms
of any Additional Senior Subordinated Notes, except for such amendments,
modifications or waivers that could not be reasonably expected to effect any
change materially adverse to the interests and rights of the Administrative
Agent or the Lenders under any Loan Document.

 

SECTION 6.12.  Interest Expense Coverage Ratio.  The Borrower will not permit
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense,
in each case on the last day of any period of four consecutive fiscal quarters
ending on or about any date set forth below, to be less than the ratio set forth
below opposite such period:

 

Period

 

Ratio

 

December 31, 2004

 

1.75 to 1.00

 

March 31, 2005

 

1.75 to 1.00

 

June 30, 2005

 

1.75 to 1.00

 

September 30, 2005

 

2.00 to 1.00

 

December 31, 2005

 

2.00 to 1.00

 

March 31, 2006

 

2.00 to 1.00

 

June 30, 2006

 

2.00 to 1.00

 

September 30, 2006

 

2.25 to 1.00

 

December 31, 2006

 

2.25 to 1.00

 

March 31, 2007

 

2.25 to 1.00

 

June 30, 2007

 

2.25 to 1.00

 

Thereafter

 

2.50 to 1.00

 

 

SECTION 6.13.  Net Leverage Ratio.  The Borrower will not permit the Net
Leverage Ratio as of the last day of any fiscal quarter ending on or about any
date set forth below to exceed the ratio set forth opposite such period:

 

Period

 

Ratio

 

December 31, 2004

 

4.50 to 1.00

 

March 31, 2005

 

4.50 to 1.00

 

June 30, 2005

 

4.50 to 1.00

 

September 30, 2005

 

4.50 to 1.00

 

December 31, 2005

 

4.25 to 1.00

 

March 31, 2006

 

4.00 to 1.00

 

June 30, 2006

 

4.00 to 1.00

 

September 30, 2006

 

4.00 to 1.00

 

December 31, 2006

 

3.75 to 1.00

 

March 31, 2007

 

3.75 to 1.00

 

June 30, 2007

 

3.75 to 1.00

 

September 30, 2007

 

3.75 to 1.00

 

Thereafter

 

3.50 to 1.00

 

 

74

--------------------------------------------------------------------------------


 

SECTION 6.14.  Maximum Capital Expenditures.  (a)  The Borrower will not, nor
will it permit any Subsidiary to, incur or make any Capital Expenditures during
any fiscal year in an amount exceeding (i) 2.5% of Net Sales for such fiscal
year, plus (ii) Retained Excess Cash Flow for the immediately prior fiscal year
(to the extent such Retained Excess Cash Flow has not been applied previously to
repurchase Subordinated Debt, make Permitted Acquisitions or make Capital
Expenditures).

 


(B)                                 THE AMOUNT OF ANY CAPITAL EXPENDITURES
PERMITTED TO BE MADE IN RESPECT OF ANY FISCAL YEAR SHALL BE INCREASED BY THE
UNUSED AMOUNT OF CAPITAL EXPENDITURES THAT WERE PERMITTED TO BE MADE DURING THE
IMMEDIATELY PRECEDING FISCAL YEAR PURSUANT TO SECTION 6.14(A).  CAPITAL
EXPENDITURES IN ANY FISCAL YEAR SHALL BE DEEMED TO USE, FIRST, THE AMOUNT FOR
SUCH FISCAL YEAR SET FORTH IN SECTION 6.14(A) AND, SECOND, ANY AMOUNT CARRIED
FORWARD TO SUCH FISCAL YEAR PURSUANT TO THIS SECTION 6.14(B).


 


(C)                                  IN ADDITION TO THE CAPITAL EXPENDITURES
PERMITTED PURSUANT TO THE PRECEDING PARAGRAPHS (A) AND (B), THE BORROWER AND THE
SUBSIDIARIES MAY MAKE ADDITIONAL CAPITAL EXPENDITURES WITH THE NET PROCEEDS FROM
THE ISSUANCE OF EQUITY INTERESTS OF HOLDINGS (OTHER THAN THE INITIAL PUBLIC
OFFERING) DURING THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDED
IMMEDIATELY PRIOR TO THE DATE OF SUCH CAPITAL EXPENDITURE (TO THE EXTENT NOT
PREVIOUSLY APPLIED TO REPURCHASE SUBORDINATED DEBT, TO MAKE PERMITTED
ACQUISITIONS, TO MAKE CAPITAL EXPENDITURES OR TO MAKE INVESTMENTS UNDER
SECTION 6.04 (M)).


 

ARTICLE VII

 

Events of Default


 

If any of the following events (“Events of Default”) shall occur:

 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
CLAUSE (A) OF THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS;


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER,

 

75

--------------------------------------------------------------------------------


 


OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED
PURSUANT TO OR IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR
MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN
ANY MATERIAL RESPECT ON OR AS OF THE DATE WHEN MADE OR DEEMED MADE;


 


(D)                                 HOLDINGS OR THE BORROWER SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 5.02, 5.04 (WITH RESPECT TO THE EXISTENCE OF HOLDINGS AND THE BORROWER)
OR 5.11 OR IN ARTICLE VI;


 


(E)                                  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT
(OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE
REQUEST OF ANY LENDER);


 


(F)                                    HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS
OF AMOUNT) IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE;


 


(G)                                 ANY EVENT OR CONDITION OCCURS THAT RESULTS
IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR
THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME
OR BOTH) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY
TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW
NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY
SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR
AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I)                                     HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS
ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR

 

76

--------------------------------------------------------------------------------


 


OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART
OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A
PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY FORMAL ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING;


 


(J)                                     HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE;


 


(K)                                  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $3,000,000 SHALL BE RENDERED AGAINST
HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME
SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN
BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


 


(L)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
AN UNSATISFIED LIABILITY OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES IN AN
AGGREGATE AMOUNT EXCEEDING $5,000,000 FOR ALL PERIODS;


 


(M)                               (I) ANY LOAN DOCUMENT SHALL FOR ANY REASON BE
ASSERTED BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY NOT TO BE A
LEGAL, VALID AND BINDING OBLIGATION OF ANY PARTY THERETO; (II) ANY LIEN
PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT SHALL CEASE TO BE, OR SHALL
BE ASSERTED BY ANY LOAN PARTY NOT TO BE, A VALID AND PERFECTED LIEN ON ANY
COLLATERAL, WITH THE PRIORITY REQUIRED BY THE APPLICABLE SECURITY DOCUMENT,
EXCEPT (A) AS A RESULT OF THE SALE OR OTHER DISPOSITION OF THE APPLICABLE
COLLATERAL IN A TRANSACTION PERMITTED UNDER THE LOAN DOCUMENTS OR (B) AS A
RESULT OF THE ADMINISTRATIVE AGENT’S FAILURE TO MAINTAIN POSSESSION OF ANY STOCK
CERTIFICATES, PROMISSORY NOTES OR OTHER INSTRUMENTS DELIVERED TO IT UNDER THE
COLLATERAL AGREEMENT OR (III) THE GUARANTEES PURSUANT TO THE SECURITY DOCUMENTS
BY THE SUBSIDIARY LOAN PARTIES OF ANY OF THE OBLIGATIONS SHALL CEASE TO BE IN
FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH THE TERMS HEREOF) OR SHALL
BE ASSERTED BY ANY SUBSIDIARY LOAN PARTY NOT TO BE IN EFFECT OR NOT TO BE LEGAL,
VALID AND BINDING OBLIGATIONS; OR


 


(N)                                 A CHANGE IN CONTROL SHALL OCCUR;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable

 

77

--------------------------------------------------------------------------------


 

may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents and except for
documents, notices and other information to be provided to the Lenders through
the Administrative Agent, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be

 

78

--------------------------------------------------------------------------------


 

deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by Holdings, the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for Holdings or the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
30 days’ notice to the Lenders, the Issuing Banks and the Borrower.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor, which successor shall be approved by the Borrower in writing, such
approval not to be unreasonably withheld.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations

 

79

--------------------------------------------------------------------------------


 

hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

ARTICLE IX

 

Miscellaneous


 

SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(I)                                     IF TO THE BORROWER, TO IT AT 801 W.  BAY
STREET, JACKSONVILLE, FLORIDA 32204, ATTENTION OF CHARLES BLACKMON, EXECUTIVE
VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (TELECOPY NO. (904) 421-1434), WITH A
COPY TO PARTHENON CAPITAL, INC., 200 STATE STREET, BOSTON, MASSACHUSETTS 02109,
ATTENTION OF DREW SAWYER (TELECOPY NO. (617) 478-7010);

 

(II)                                  IF TO THE ADMINISTRATIVE AGENT, TO CREDIT
SUISSE FIRST BOSTON, ELEVEN MADISON AVENUE, NEW YORK, NEW YORK 10010, ATTENTION
OF AGENCY GROUP (TELECOPY NO. (212) 325-8304);

 

(III)                               IF TO AN ISSUING BANK, TO IT AT ITS ADDRESS
(OR FACSIMILE NUMBER SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE (UNLESS SUCH
ISSUING BANK HAS SPECIFIED ANOTHER ADDRESS OR FACSIMILE NUMBER BY NOTICE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT));

 

(IV)                              IF TO THE SWINGLINE LENDER, TO IT AT ELEVEN
MADISON AVENUE, NEW YORK, NEW YORK 10010, ATTENTION OF AGENCY GROUP (TELECOPY
NO.  (212) 325-8304); AND

 

80

--------------------------------------------------------------------------------


 

(V)                                 IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS
(OR TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE
ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
ADMINISTRATIVE AGENT.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 

SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 


(B)                                 EXCEPT AS PROVIDED IN SECTION 2.20 WITH
RESPECT TO AN INCREMENTAL FACILITY AMENDMENT, NEITHER THIS AGREEMENT NOR ANY
OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED
OR MODIFIED EXCEPT, IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY HOLDINGS, THE BORROWER AND THE REQUIRED
LENDERS OR, IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE LOAN
PARTY OR LOAN PARTIES THAT ARE PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF
THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE
RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE MATURITY OF
ANY LOAN, OR ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY TERM
LOAN UNDER SECTION 2.10,

 

81

--------------------------------------------------------------------------------


 


OR THE REQUIRED DATE OF REIMBURSEMENT OF ANY LC DISBURSEMENT, OR ANY DATE FOR
THE PAYMENT OF ANY INTEREST OR FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, POSTPONE THE SCHEDULED DATE OF EXPIRATION OF
ANY COMMITMENT OR PERMIT THE EXPIRATION DATE OF ANY LETTER OF CREDIT TO BE AFTER
THE FIFTH BUSINESS DAY PRIOR TO THE REVOLVING MATURITY DATE, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.18(B) OR (C) IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF
THIS SECTION OR THE PERCENTAGE SET FORTH IN THE DEFINITION OF THE TERM “REQUIRED
LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH
CLASS, AS THE CASE MAY BE), (VI) RELEASE ANY SUBSIDIARY LOAN PARTY FROM ITS
GUARANTEE UNDER THE COLLATERAL AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED IN THE
COLLATERAL AGREEMENT), OR LIMIT ITS LIABILITY IN RESPECT OF SUCH GUARANTEE,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VII) RELEASE ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS (EXCEPT AS
EXPRESSLY PROVIDED IN THE COLLATERAL AGREEMENT), WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, OR (VIII) CHANGE ANY PROVISIONS OF ANY LOAN DOCUMENT IN A MANNER
THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO
LENDERS HOLDING LOANS OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS OF ANY
OTHER CLASS, WITHOUT THE WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN
INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS OF EACH ADVERSELY
AFFECTED CLASS; PROVIDED FURTHER THAT (A) NO SUCH AGREEMENT SHALL AMEND, MODIFY
OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR THE SWINGLINE LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, SUCH ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE, AND (B) ANY WAIVER, AMENDMENT OR MODIFICATION OF THIS AGREEMENT THAT BY ITS
TERMS AFFECTS THE RIGHTS OR DUTIES UNDER THIS AGREEMENT OF THE REVOLVING LENDERS
(BUT NOT THE TERM LOAN LENDERS) OR THE TERM LOAN LENDERS (BUT NOT THE REVOLVING
LENDERS) MAY BE EFFECTED BY AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUISITE PERCENTAGE IN INTEREST OF THE AFFECTED
CLASS OF LENDERS THAT WOULD BE REQUIRED TO CONSENT THERETO UNDER THIS SECTION IF
SUCH CLASS OF LENDERS WERE THE ONLY CLASS OF LENDERS HEREUNDER AT THE TIME. 
NOTWITHSTANDING THE FOREGOING, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED BY
AN AGREEMENT IN WRITING ENTERED INTO BY HOLDINGS, THE BORROWER, THE REQUIRED
LENDERS AND THE ADMINISTRATIVE AGENT (AND, IF THEIR RIGHTS OR OBLIGATIONS ARE
AFFECTED THEREBY, THE ISSUING BANKS AND THE SWINGLINE LENDER) IF (I) BY THE
TERMS OF SUCH AGREEMENT THE COMMITMENT OF EACH LENDER NOT CONSENTING TO THE
AMENDMENT PROVIDED FOR THEREIN SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH
AMENDMENT AND (II) AT THE TIME SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT
CONSENTING THERETO RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST
ACCRUED ON EACH LOAN MADE BY IT AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR
ITS ACCOUNT UNDER THIS AGREEMENT.  IN CONNECTION WITH ANY PROPOSED AMENDMENT,
MODIFICATION, WAIVER OR TERMINATION (A “PROPOSED CHANGE”) REQUIRING THE CONSENT
OF ALL AFFECTED LENDERS, IF THE CONSENT OF THE REQUIRED LENDERS TO SUCH PROPOSED
CHANGE IS OBTAINED, BUT THE CONSENT TO SUCH PROPOSED CHANGE OF OTHER LENDERS
WHOSE CONSENT IS REQUIRED IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT
OBTAINED AS DESCRIBED IN THIS SECTION 9.02(B) BEING REFERRED TO AS A
“NON-CONSENTING LENDER”), THEN, SO LONG AS THE

 

82

--------------------------------------------------------------------------------


 


LENDER THAT IS ACTING AS THE ADMINISTRATIVE AGENT IS NOT A NON-CONSENTING
LENDER, AT THE BORROWER’S REQUEST, ANY ASSIGNEE THAT IS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, WITH THE ADMINISTRATIVE AGENT’S
CONSENT, TO PURCHASE FROM SUCH NON-CONSENTING LENDER, AND SUCH NON-CONSENTING
LENDER AGREES THAT IT SHALL, UPON THE BORROWER’S REQUEST, SELL AND ASSIGN TO
SUCH ASSIGNEE, AT NO EXPENSE TO SUCH NON-CONSENTING LENDER (INCLUDING ANY
PROCESSING AND RECORDATION FEE AS MAY BE APPLICABLE PURSUANT TO
SECTION 9.04(B)(II)(C)), ALL OF THE COMMITMENTS, TERM LOANS AND REVOLVING
EXPOSURE OF SUCH NON-CONSENTING LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL
BALANCE OF ALL TERM LOANS AND REVOLVING LOANS (AND FUNDED PARTICIPATIONS IN
SWINGLINE LOANS AND UNREIMBURSED LC DISBURSEMENTS) HELD BY SUCH NON-CONSENTING
LENDER AND ALL ACCRUED INTEREST AND FEES WITH RESPECT THERETO THROUGH THE DATE
OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO AN EXECUTED
ASSIGNMENT AND ASSUMPTION IN ACCORDANCE WITH SECTION 9.04(B).


 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
respective Affiliates (including expenses incurred in connection with due
diligence), including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 


(B)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO
THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY,
(II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF

 

83

--------------------------------------------------------------------------------


 


CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY MORTGAGED PROPERTY OR ANY OTHER PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY THE BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                                  TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION,
(I) IN THE CASE OF AMOUNTS REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT, EACH
LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PRO
RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT AND (II) IN THE CASE OF
AMOUNTS REQUIRED TO BE PAID TO ANY ISSUING BANK OR ANY SWINGLINE LENDER, EACH
REVOLVING LENDER SEVERALLY AGREES TO PAY TO THE APPLICABLE ISSUING BANK OR
APPLICABLE SWINGLINE LENDER, AS THE CASE MAY BE, SUCH REVOLVING LENDER’S PRO
RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT, THE APPLICABLE ISSUING BANK OR THE APPLICABLE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA
SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL
REVOLVING EXPOSURES, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE TIME.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER HOLDINGS NOR THE BORROWER SHALL ASSERT, AND EACH HEREBY WAIVES, ANY
CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE NOT LATER THAN THREE BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


 

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any such attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any

 

84

--------------------------------------------------------------------------------


 

Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, any Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT), WITH THE
PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
OF:


 

(A)                              THE BORROWER; PROVIDED THAT NO CONSENT OF THE
BORROWER SHALL BE REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, OR IF SUCH ASSIGNMENT IS MADE IN CONNECTION WITH THE SYNDICATION OF
THE REVOLVING COMMITMENTS BY THE AGENTS, ANY OTHER ASSIGNEE;

 

(B)                                THE ADMINISTRATIVE AGENT; PROVIDED THAT NO
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ALL
OR ANY PORTION OF A TERM LOAN TO A LENDER, AN AFFILIATE OF A LENDER OR AN
APPROVED FUND; AND

 

(C)                                THE ISSUING BANKS; PROVIDED THAT NO CONSENT
OF THE ISSUING BANKS SHALL BE REQUIRED FOR AN ASSIGNMENT OF ALL OR ANY PORTION
OF A TERM LOAN.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE
ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT, THE AMOUNT OF THE
COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED
AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $2,500,000 (OR, IN
THE CASE OF THE TERM LOANS, $1,000,000) UNLESS EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT OTHERWISE CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED), PROVIDED THAT NO SUCH CONSENT OF THE BORROWER SHALL BE
REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE
CONSTRUED TO PROHIBIT ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS;

 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL
(1) ELECTRONICALLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ASSUMPTION VIA AN

 

85

--------------------------------------------------------------------------------


 

ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (WHICH
INITIALLY SHALL BE CLEARPAR, LLC) OR (2) IF NO SUCH SYSTEM SHALL BE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT, MANUALLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION
FEE OF $3,500; PROVIDED THAT ONLY ONE SUCH FEE SHALL BE PAYABLE IN CONNECTION
WITH SIMULTANEOUS ASSIGNMENTS TO OR BY TWO OR MORE APPROVED FUNDS; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its investing
activities and is administered or managed by a Lender or an Affiliate of such
Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY
A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE IN THE ABSENCE OF CLEARLY DEMONSTRABLE ERROR,
AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS
MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING

 

86

--------------------------------------------------------------------------------


 

NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, ANY ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR THE SWINGLINE
LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS
OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE
OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.15 OR 2.17 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.17 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A LENDER.

 

87

--------------------------------------------------------------------------------


 


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE, ASSIGN OR
GRANT A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE, ASSIGNMENT
OR GRANT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL
NOT APPLY TO ANY SUCH PLEDGE, ASSIGNMENT OR GRANT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE, ASSIGNMENT OR GRANT OF A SECURITY INTEREST SHALL
RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH
PLEDGEE, ASSIGNEE OR GRANTEE FOR SUCH LENDER AS A PARTY HERETO.


 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the

 

88

--------------------------------------------------------------------------------


 

invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The applicable Lender shall notify the Borrower
and the Administrative Agent of such setoff or application; provided that any
failure to give or delay in giving such notice shall not affect the validity of
any such setoff or application under this Section.  The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 


(B)                                 EACH OF HOLDINGS AND THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST HOLDINGS, THE BORROWER OR
THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  EACH OF HOLDINGS AND THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

89

--------------------------------------------------------------------------------


 


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings or the
Borrower; provided that such source is not actually known by such disclosing
party to be bound by an agreement containing provisions substantially the same
as those of this Section.  For

 

90

--------------------------------------------------------------------------------


 

the purposes of this Section, “Information” means all information received from
Holdings and the Borrower relating to Holdings or the Borrower or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Holdings or the Borrower; provided that, in the case of
information received from Holdings or the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14.  USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA Patriot
Act.

 

SECTION 9.15.  Existing Credit Agreement; Effectiveness of Amendment and
Restatement.  Until this Agreement becomes effective in accordance with the
terms of the Amendment and Restatement Agreement, the Existing Credit Agreement
shall remain in full force and effect and shall not be affected hereby.  After
the Restatement Effective Date, all obligations of the Borrower under the
Existing Credit Agreement shall become obligations of the Borrower hereunder,
secured by the Security Documents, and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof.

 

91

--------------------------------------------------------------------------------